 156
 
              
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
359 NLRB No. 9
 
The Finley Hospital 
and
 
Service Employees Intern
a-
tional Union, Local 
199. 
Cases 33

CA

0
14942
, 
33

CA

0
15132
, 
33

CA

0
15192
, and 3
3

CA

0
15193
 
September 28
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES
 
 
AND 
B
LOCK
 
The principal issues presented by this case are whether 
the Respondent violated Section 8(a)(5) and (1) of the 
Act by (1) unilaterally discontinuing the annual 3
-
percent 
pay raises provided for in the parties

 
c
ollective
-
bargaining agreement upon the expiration of the agre
e-
ment; (2) refusing to provide, or delaying in providing to 
the Union certain information about its 
u
nit 
o
perations 
c
ouncils and about nurses who called off from work due 
to work
-
related illness
es or exposures; and (3) in conne
c-
tion with the Union

s representation of a discharged 
nurse, failing to bargain a reasonable accommodation of 
the Union

s request for information about coworkers 
who allegedly witnessed misconduct by the nurse, while 
lawful
ly denying the Union

s request for information 
about patients

 
family members who also allegedly wi
t-
nessed misconduct.
1
  
 
                                        
                  
 
1
 
On April 25, 2007, Administrative Law Judge Ira Sandron issued 
the attached decision.  The Respondent, The Finley Hospital, filed 
exceptions and a supporting brief.  The General Counsel filed cross
-
exceptions and a supporting brief.  The Union, the Genera
l Counsel, 
and the Respondent filed answering briefs.  The Respondent filed a 
reply brief.
 
The National Labor Relations Board has delegated its authority in 
this proceeding to a three
-
member panel.
 
The Board has considered the decision and the record in li
ght of the 

findings, and conclusions as modified below, and to adopt the reco
m-
mended Order as modified and set forth in full below.
 

ibility fin
d-

a-

of all the relevant evidence convinces us that they are incorrect.  
Stan
d-
ard Dry Wall Products
, 91 NL
RB 544 (1950), enfd. 188 F.2d 362 (3d 
Cir. 1951).  We have carefully examined the record and find no basis 
for reversing the findings.
 

allegation that the Respondent unlawfully conditioned
 
reaching agre
e-

c-
tice charges and grievances.
 

rules violate the Administrative Procedure Act and the due process 
clause of the
 
Fifth Amendment to the United States Constitution b
e-
cause they allow the General Counsel to request trial information (such 
as a witness list) from a respondent, but do not impose a corresponding 
duty on the General Counsel.  See 
Maywood
,
 
Inc.,
 
251 NLRB 9
79 fn. 2 
(1980)
 

o-
ceedings
.

 


The judge answered each of these questions in the a
f-
firmative. For the reasons discussed below, we 
find th
at 
the Respondent violated 
the Act in all of these respects.
 
I
.
 
THE RESPONDENT

S UNILATERAL DISCONT
INUANCE 
 
OF ANNUAL PAY RAISES
 
A. Background
 
The Respondent operates facilities in three locations in 
Iowa.  On December 22, 2003, the Board certified the 
Union as the exclusive collect
ive
-
bargaining represent
a-
tive of the Respondent

s full
-
time and regular part
-
time 
registered nurses at all three locations.  On June 20, 
2005, the parties entered into a 1
-
year collective
-
bargaining agreement.  Negotiations for a successor 
agreement commen
ced on March 28, 2006, but were 
unsuccessful and the 2005 agreement expired. 
 
Article 20.3 of the 2005 agreement provided:
 
 
20.3 Base Rate Increases During Term of Agreement.  
For the duration of this Agreement, the Hospital will 
adjust the pay of Nurses o
n his/her anniversary date.  
Such pay increases for Nurses not on probation, during 
the term of this Agreement[,] will be three (3) percent.  
If a Nurse

s base rate is at the top of the range for 
his/her position, and the Nurse is not on probation, such 
Nu
rse will receive a lump sum payment of three (3) 
percent of his/her current base rate
. . . .
 
 
During the negotiations for that agreement, the parties did 
not discuss what would happen to the annual pay raises if 
the agreement expired without a successor ag
reement in 
place.  
 
On June 21, 2006, the day after the 2005 agreement 
expired, the Respondent informed the unit nurses as fo
l-
lows:
 
 
Article 20.3 of the contract (Wage Increases)   expires.  
Because wage increases must be agreed to by both 
SEIU and the 
Hospital, we will be unable to provide 
increases to nurses whose anniversary date falls after 
the date of contract expiration (June 20
th
) until the date 
a new contract is reached.
 
 
The Respondent did not directly inform the Union of the 
cessation of pay ra
ises until July 17, 2006, when, during a 
bargaining session, the Respondent announced that there 
would be no raises until a new agreement was signed.  In 
line with this announcement, the Respondent stopped giving 
                                        
                                        
            
 
language, and to 
provide for the posting of the notice in accord with 
J. 
Picini Flooring
, 356 NLRB 
11
 
(2010).
 
We shall substitute a new notice 
to conform to the Order as modified.
   
For the reasons stated in his 
dissenting opinion in 
J. Picini Flooring
, Member Hayes would 
not 
require electronic distribution of the notice.
 
  
 
 
                    
                    
  
FINLEY HOSPITAL
 
 
                    
            
 
          
  
157
 
 
 
pay raises to nurses whose anniversary date
s fell after June 
20. 
 
B. The Judge

s Decision
 
The judge found that the Respondent violated Section 
8(a)(5) and (1) by unilaterally discontinuing the nurses

 
annual pay raises.  He rejected the Respondent

s arg
u-
ment that its action was privileged by 
a
rticl
e 20.3 of the 
2005 agreement, reasoning that the contractual language 
did not establish a clear and unmistakable waiver of the 
Union

s statutory right to bargain over the posttermin
a-
tion cessation of pay raises.  The judge also found that 
the Respondent vi
olated Section 8(a)(1) when it i
n-
formed the nurses that it was discontinuing the annual 
pay raises and that pay raises would not be granted retr
o-
actively to June 21, 2006. 
 
C. Discussion
 
Section 8(a)(5) of the Act provides that it is an unfair 
labor practi
ce for an employer 

to refuse to bargain co
l-
lectively with the representatives of  his employees.

 
Perhaps the most fundamental corollary of this rule, e
s-
tablished for over 50 years, is that an employer violates 
Section 8(a)(5) if it 

unilateral[ly] change
[s] conditions 
of employment under negotiation 
. . .
, for it is a circu
m-
vention of the duty to negotiate which frustrates the o
b-
jectives of § 8(a)(5) much as does a flat refusal.

 
NLRB 
v. Katz,
 
369 U.S. 736, 743 (1962). The duty to maintain 
the status quo 
pending negotiations applies with equal 
force regardless whether the term or condition of e
m-
ployment at issue was established by the employer alone 
or jointly by the parties through a 
collective
-
bargaining 
agreement
. 
See 
Litton Financial Printing Div
ision
 
v. 
NLRB,
 
501 U.S. 190, 198 (1991); 
Laborers Health 
&
 
Welfare Trust Fund v. Advanced Lightweight Concrete 
Co.,
 
484 U.S. 539, 544 
f
n.
 
6 (1988). 
 
In this case, the term and condition of annual pay i
n-
creases in specified amounts, and the Respondent

s duty 
to c
ontinue to pay such increases pending negotiation of 
an agreement, was established by the parties

 
collective
-
bargaining agreement
.  The issue here is whether the 
terms of that contract, as agreed to by the Union, also 
negated the 
E
mployer

s 
statutory
 
duty to maintain the 
status quo by continuing to grant annual pay increases 
after the agreement expired.
 
A union may waive its right to maintenance of the st
a-
tus quo as to a particular term or condition. However 
such a waiver, like any waiver of a statuto
ry right, must 
be 

clear and unmistakable.

 
Provena St. Joseph Medical 
Center,
 
350 NLRB 808, 810

8
12 (2007); see 
Metropol
i-
tan Edison Co. v. NLRB,
 
460 U.S. 693, 708 (1983). 

The 
clear and unmistakable waiver standard 
. . .
 
requires ba
r-
gaining partners to un
equivocally and specifically e
x-
press their mutual intention to permit unilateral employer 
action with respect to a particular employment term, 
notwithstanding the statutory duty to bargain that would 
otherwise apply.

 
Provena St. Joseph Medical Center,
 
350
 
NLRB at 811. 
 
When a collective
-
bargaining agreement expires, it b
e-
comes particularly important to distinguish between the 
employer

s 
contractual
 
obligation (if any) to maintain a 
particular term and condition postexpiration and the e
m-
ployer

s statutory o
bligation to do so.  Certainly, a co
n-
tractual obligation can exist.  As the Supreme Court e
x-
plained in 
Litton,
 
supra, 
it may occur, 

under normal 
principles of contract interpretation, [that a] contractual 
right survives expiration of the remainder of the 
agre
e-
ment.

 
501 U.S. at 206. But even when the contractual 
right does not survive, the statutory right typically does. 
Under Section 8(a)(5), 

most terms and conditions of 
employment are not subject to unilateral change. 
. . .
 
They are no longer agreed
-
upo
n terms; they are terms 
imposed by law, at least so far as there is no unilateral 
right to change them.

 
Litton,
 
501 U.S. at 206. In the 
words of the Court, 

the difference is 
. . .
 
elemental.

 
Id.
2
 
 
It follows that language in a 
collective
-
bargaining 
agre
ement
 
may intentionally preclude a provision from 
having any contractual force after expiration of the co
n-
tract. But given the employer

s statutory duty to maintain 
the status quo postexpiration, such language will not 
permit a unilateral change of a term 
established by the 
same contract unless it also amounts to a clear and u
n-
mistakable waiver of the union

s separate statutory right 
to maintenance of the status quo.  Application of the 
more demanding clear and unmistakable waiver standard 
is appropriate, m
oreover, because the 
status quo must be 
viewed as a collective whole.
 
 
In the give
-
and
-
take of 
bargaining, a union presumably will make concessions in 
certain terms and conditions to achieve improvements in 
others, such as wages.
3
  
Preserving the status qu
o facil
i-
tates bargaining by ensuring that the tradeoffs made by 
the parties in earlier bargaining remain in place.  Just as 
the employer continues to enjoy prior union concessions 
after the contract expires, as part of the 

status quo,

 
so 
too the union co
ntinues to enjoy its bargained
-
for i
m-
                                        
                  
 
2
 
Where the contractual right survives, the employer is required to 
honor its agreement: it must maintain the contractual term unless and 
until the union consents to a change.  Where the duty to maintain t
he 
contractual term is statutory, the employer may change the term if it 
first bargains to a lawful impasse with the union; union consent is not 
required.  See, e.g., 
Des Moines Register & Tribune Co.
, 339 NLRB 
1035, 1036

1038 
and
 
fn. 6 (2003).
 
3
 
See 
Endo 
Laboratories, Inc.,
 
239 NLRB 1074, 1075 (1978) (re
c-

-
and
-

c-
terizes good
-

 
 158
 
                        
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
provements, unless the employer establishes that the u
n-
ion has clearly and unmistakably agreed to waive them.  
 
In the case before us, the Respondent relies on 
a
rticle 
20.3 of the expired 
collective
-
bargaining agreement
, t
i-
tled 

Base Rate Increases During Term of Agreement,

 
which begins with the phrase, 

For the duration of this 
agreement,

 
and specifies the amount of the increases as 
3 percent 

during the term of this Agreement.

 
The mu
l-
tiple references to the term of 
the agreement in 
a
rticle 
20.3 clearly limit the contractual obligation and preclude 
the assertion of the contractual right for any period after 
contract expiration. But these references fail to 

un
e-
quivocally and specifically express [the parties

] mutual 
intention to permit unilateral employer action with r
e-
spect to [the annual wage increases].

 
Provena St. Joseph 
Medical Center,
 
350 NLRB at 811. They do not mention 
postexpiration employer conduct in any way, much less 
expressly permit unilateral employer 
action. Simply put, 
the limitations contained in 
a
rticle 20.3 cannot be read as 
a clear and unmistakable waiver of a statutory right el
e-
mentally different from the contractual right to which the 
language does refer.
 
The Board cases concerning postexpiratio
n changes of 
employment terms established by an expired contract 
likewise require this result. In 
AlliedSignal Aerospace
, 
330 NLRB 1216 (2000), review denied sub nom. 
Ho
n-
eywell Int
ernational
 
v. NLRB
, 253 F.3d 125 (D.C. Cir. 
2001), the employer discontinued
 
paying severance be
n-
efits for laid
-
off employees that were provided for in a 
collectively bargained agreement that had expired. The 
duration clause of the agreement provided, 

This 
[agreement] shall remain in effect until [the expiration 
date], 
but not th
ereafter
 
unless renewed or extended in 
writing by the parties.

 
Id. at 1222 (emphasis added).  
The Board distinguished between the employer

s statut
o-
ry obligation to maintain the status quo and its contract
u-
al obligations.  While the language of the agreem
ent 
made clear that the 

agreement as a whole may not be 
automatically renewed or extended unless the parties 
agree to that in writing,

 
the Board observed, it did 
not
 
establish that 

all terms and conditions of employment 
previously set out by the contrac
t became subject to un
i-
lateral action by the [employer] upon contract expir
a-
tion.

  
Id. at 1216. As the Board put it, 

[w]hatever the 
scope of the [r]espondent

s obligation as a 
matter of co
n-
tract,
 
there is no basis for finding that the [u]nion waived 
its 
[statutory] right to continuance of the status quo as to 
terms and conditions of employment after contract exp
i-
ration.

  
Id. 
 
The Board reached the same result in 
General Tir
e 
& 
Rubber Co.
, 274 NLRB 591 (1985),
 
enfd. 795 F.2d 585 
(6
th
 
Cir. 1986), as to a s
upplemental benefits agreement 
containing the following language: 

Notwithstanding the 
termination of the Agreement 
. . .
, the benefits described 
herein shall be provided for ninety (90) days following 
termination.

 
Id. at 592. Ninety days after the expira
tion 
of the agreement, the respondent stopped providing the 
benefits.  The Board found a violation of Section 8(a)(5).  
The language in the agreement, the Board reasoned, did 
not address the employer

s statutory obligation to pay 
benefits following the con
tractual 90
-
day benefit conti
n-
uation period, and thus did not amount to a waiver of the 
union

s rights: 
 
 
Nowhere in this contract provision is there mention of 
what is to occur to these supplemental benefits after the 
90 days have expired. In these 
circumstances, we find 
no clear and unmistakable waiver of the right to ba
r-
gain over these supplemental benefits after the 90
-
day 
period.
 
 
274 NLRB
 
at 593.
4
 
 
The contract language in the instant case, like the la
n-
guage in 
AlliedSignal
 
and 
General Tire,
 
lim
its the effe
c-
tive period of the contractual obligation, but does not 
address the employer

s postexpiration conduct or oblig
a-
tions or authorize unilateral employer action of any kind. 
Thus, like the employers in 
AlliedSignal
 
and 
General 
Tire,
 
the Respondent
 
has failed to prove a waiver of its 
obligation to maintain the status quo established by the 
expired 
collective
-
bargaining agreement
.
 
By contrast, in 
Cauthorne Trucking
, 256 NLRB 721 
(1981
), enf. granted in part, denied in part 691 F.2d 1023
 
(D.C. Cir. 19
82), the Board found that the union had 
waived its right to bargain over the cessation of pension 
contributions. The waiver resulted from the following 
provision of a pension trust agreement entered into by 
the union: 

[A]t the expiration of any particular
 
colle
c-
tive bargaining agreement 
. . .
 
any 
Company

s obligation
 
under this Pension Trust Agreement 
shall terminate 
u
n-
                                        
                  
 
4
 
In several other cases, the Board has adopted administrative law 

anguage of this kind did not waive a 

expiration of the collective
-
bargaining agreement.  See 
Schmidt
-
Tiago 
Construction Co.
, 286 NLRB 342, 343 fn. 7, 365

366 (1987)
 
(pension 
trust lan
guage in collective
-
bargaining agreement did not specifically 

ended with the expiration of the agreement); 
KBMS
, Inc.
, 278 NLRB 
826, 849

850 (1986)
 
(pension trust language stating that c
ontributions 
shall continue as long as the employer is obligated to do so was at best 
ambiguous concerning its duty postexpiration); 

, 223 
NLRB 260, 264

265 (1976)(terms of collective
-
bargaining agreement 


waiver).
 
  
 
 
                    
                    
  
FINLEY HOSPITAL
 
 
                    
            
 
          
  
159
 
 
 
less, in a new collective bargaining agreement, such o
b-
ligation shall be continued.

  
256 NLRB at 722.
5
 
 
Similarly, in 
Oak Harbor Freight L
ines, 
358 NLRB 
No. 41 (2012), the unions entered into an agreement co
n-
taining the following language: 
 
 
Upon expiration of the current or any subsequent ba
r-
gaining agreement requiring contributions, the emplo
y-
er agrees to continue to contribute to the trus
t in the 
same manner and amount as required in the most recent 
expired bargaining agreement 
until such time as the 
undersigned either notifies the other party in writing 
(with a copy to the trust fund) of its intent to cancel 
such obligation five days afte
r receipt of notice or enter 
into a successor bargaining agreement
 
which co
n-
forms to the trust policy on acceptance of
 
employer 
contributions, whichever occurs first.
 
 
Id., slip op. at 13 (emphasis added in cited decision). Citing 
Cauthorne,
 
the Board rule
d that the language constituted a 
waiver of the union

s 

right to bargain over the Respon
d-
ent

s cessation of fund payments
 
upon notice after the exp
i-
ration of the parties

 
contract

 
since it 

clearly and una
m-
biguously privileges the employer to
 
discontinue
 
trust co
n-
tributions after expiration of the collective
-
bargaining
 
agreement and after written notice of its intent to cancel the
 
contribution obligation
.

 
Id., slip op. at 1 fn.
 
2.
6
 
 
The contract provision relied upon by the Respondent 
in the instant case
, in contrast with those in 
Cauthorne
 
and 
Oak Harbor,
 
does not address any postexpiration 
conduct or obligations of the employer. It certainly does 
not 

clearly and unambiguously privilege the employer

 
                                        
                  
 
5
 
The Board has applied 
Cauthorne
 
narrowly.  In 
Schmidt
-
Tiago, 

pension fund contributions, the Board endorsed the analysis of an a
d-
ministrat
ive law judge, who distinguished 
Cauthorne
.  At issue in 
Schmidt
-
Tiago
 
was language in a pension trust document providing that 

e-

from 
the language in 
Cauthorne


fund ends with the expiration of the current collective
-
bargaining co
n-

 
6
 
The
 

Hacienda Resort Hotel & Casino
, 351 
NLRB 504 (2007) (
Hacienda II
), vacated and remanded sub nom. 
Local Joint Executive Board of Las Vegas, Culinary Workers  Local 
226 v. NLRB
, 540 F.3d 1072 (9th Cir. 2008), does not undercut this 
analysis. 
Hacienda

in which Board decisions have twice
 
been vacated 
and remanded by the Ninth Circuit


t-

-
bargaining 
agreements expired.  The Board has long held that dues checkoff repr
e-
sents an exception to the general 
rule that an employer may not make 
unilateral changes in terms and conditions of employment, following 
expiration of a collective
-
bargaining agreement.  
Bethlehem Steel
 
Co.
, 
136 NLRB 1500 (1962).
 
 
to take unilateral action of any kind, under any circ
u
m-
stances. To the contrary, like the purported waivers in 
AlliedSignal
 
and 
General Tire,
 
it fails to establish an
y-
thing resembling a waiver of the Respondent

s statutory 
obligation to maintain the status quo established by the 
expired 
collective
-
bargaining
 
agreement
.
7
 
Our dissenting colleague notes that the cited cases i
n-
volved unilateral changes in wages or benefits at a given 
level, rather than a status quo of annual raises, but this is 
a distinction without a difference.  What matters is that 
annual 
raises defined the status quo under well
-
established law.
8
  
The dissent quite simply fails to 
acknowledge the existence of the familiar 

dynamic st
a-
tus quo

 
doctrine.  See Robert A. Gorman & Matthew 
W. Finkin
, Basic Text on Labor Law
 
§
 
20.14 (2d ed. 
2004).
  
That failure, in turn, leads to the dissent

s mi
s-
taken claim that our decision here creates a 

heretofore 
unknown obligation

 
on employers and the even stranger 
assertion that we are imposing 
contract
 
terms on the pa
r-
ties, in violation of 
H.
 
K. Porter Co
. v. NLRB
, 397 U.S. 
99 (1970).  This case, of course, involves the application 
of long
-
settled rules governing the bargaining 
process
.
 
O
ur colleague

s real objection seems to be that Board 
doctrine, as applied here, facilitates reaching a collective
-
bargai
ning agreement and creates incentives for precision 
and clarity in defining the parties

 
respective rights and 
obligations.  But those results obviously further the aims 
of the Act, which is intended to 

encourag[e] the practice 
and procedure of collective
 
bargaining,

 
in the words of 
Section 1.
 
We therefore find that the Union did not waive its right 
to bargain over the discontinuance of the annual wage 
increase, and that the Respondent

s unilateral action vi
o-
lated Section 8(a)(5) and (1).
9
  
We also adopt the judge

s 
finding that the Respondent independently violated Se
c-
tion 8(a)(1) when it informed employees that it would no 
longer give annual increases following the expiration of 
                                        
                  
 
7
 
The Respondent argues that the judge should not have appl
ied a 

a
rt
.
 
20.3 for 
discontinuing the pay raises upon the expiration of the 2005 agreement.  

applies only where the issue is wheth
er the employer made a 
midterm
 
unilateral modification of the collective
-
bargaining agreement. See 
Bath Iron Works
 
Corp.
, 345 NLRB 499, 501 (2005), affd. sub nom. 
Bath Marine Draftsmen Assn
.
 
v. NLRB
, 475 F.3d 14 (1
st
 
Cir. 2007).  
This case, of course, invo
lves a unilateral change made after expiration 
of the contract.  
 
8
 
It is well settled that when periodic wage increases are an esta
b-
lished employment term, the employer cannot lawfully discontinue 
them unilaterally.  See 
Daily News of Los Angeles
, 315 NLR
B 1236, 
1239 (1994), enfd. 73 F.3d 406 (D.C. Cir. 1996), cert. denied 519 U.S. 
1090 (1997); 
Eastern Maine Medical Center v. NLRB
, 658 F.2d 1, 7

8 
(1
st
 
Cir. 1981).
 
9
 

pay raises awarded und

 
 160
 
                        
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
the 2005 agreement.  Contrary to the Respondent

s a
r-
gument t
hat a violation of Section 8(a)(1) requires an 
explicit threat or coercion, the announcement of the un
i-
lateral change to the employees itself is unlawful.  See 
Marion Memorial Hospital
, 335 NLRB 1016, 1019 
(2001), enfd. 321 F.3d 1178 (D.C. Cir. 2003).
 
II
.
 
THE RESPONDENT

S FAILURES TO PROVID
E 
INFORMATION ABOUT IT
S UOCS AND ABOUT NUR
SES

 
ABSENCES DUE TO WORK
-
RELATED ILLNESSES
 
A. Background
 
Prior to the negotiations for the 2005 agreement, the 
Respondent started department
-
level 
u
nit 
o
perations 
c
ouncils (UOCs)
 
for staff to discuss day
-
to
-
day oper
a-
tions, quality, and safety.  Minutes of each meeting were 
kept, and were posted on bulletin boards or made avail
a-
ble to nurses in binders in the relevant department.  Some 
union stewards (known as worksite leaders) als
o partic
i-
pated in the UOCs.  Later, 
a
rticle 28 of the 2005 agre
e-
ment established a 
l
abor
-
m
anagement 
c
ommittee to 

di
s-
cuss the subjects of this Agreement, its administration, 
health and safety and other items of interest.

 
By letter dated April 26, 2006, th
e Union asked the 
Respondent for a variety of information, including i
n-
formation about the UOCs and about instances in which 
nurses had called off from work because of work
-
related 
illnesses or exposures.  The latter request was prompted 
by an outbreak of 
mumps in the Dubuque area in early 
2006 that sickened several of the Respondent

s nurses.  
In addition to seeking the identity of the affected nurses, 
the Union asked the Respondent for information about its 
use of replacements for ill nurses on the shifts
 
they 
missed. 
 
On May 2, the Respondent refused to provide info
r-
mation about the UOCs (with the exception of one UOC 
in one department) and calloffs by nurses, asserting that 
it was not relevant to the parties

 
negotiations for a su
c-
cessor agreement or to 
enforcement of the 2005 agre
e-
ment.  In particular, as to the nurses, the Respondent r
e-
fused to provide its 
Occupational Safety and Health A
d-
ministration (
OSHA
)
 
log for 2006.
10
  
The Respondent 
did provide the Union with other information it had r
e-
quested.   
 
 
More than 8 months later, on January 12, 2007, the 
Respondent finally provided its 2006 OSHA log to the 
Union.  In an accompanying letter, the Respondent said 
that an NLRB attorney had advised it that the Union

s 
April 26 request sought information regar
ding nurses

 
                                        
                  
 
10
 
The Respondent maintained OSHA logs that recorded instances in 
which nurses had called off due to work
-
related illnesses and injuries.  
The Respondent had previously provided the Union with such OSHA 
logs for
 
2004 and 2005, as well as other illness
-
related information.
 
absences caused by the mumps outbreak.  The Respon
d-
ent claimed that the 

general nature

 
of the Union

s April 
26 request had not made that clear.  
 
B. The Judge

s Decision
 
The judge found that the Respondent unlawfully failed 
to provide and/or
 
failed to timely provide the Union with 
the UOC and calloff information described above.  The 
judge found that the UOC
-
related information was pr
e-
sumptively relevant because the UOCs affected terms 
and conditions of employment, e.g., safety, and because 
t
he UOCs potentially conflicted with the parties

 
negot
i-
ated 
l
abor
-
m
anagement 
c
ommittee.  The judge rejected 
the Respondent

s defense that its noncompliance should 
be excused because the Union

s worksite leaders had 
alternative means of gathering the detail
ed UOC info
r-
mation via department binders and bulletin boards.  The 
judge found that it would have been a significant burden 
on worksite leaders to attempt to collect the UOC info
r-
mation from those sources, which also would have r
e-
quired them to visit unit
s where they did not work on 
their own time.  See 
River Oak Center for Children, Inc
., 
345 NLRB 1335, 1336 fn. 6 (2005), enfd. 273 Fed. 
Appx. 677 (9
th
 
Cir. 2008) (alternative means do not e
x-
cuse noncompliance); 
Kroger Co
., 226 NLRB 512, 513 
(1970) (union n
ot required to resort to burdensome alte
r-
native methods of acquiring information).  Accordingly, 
because the Respondent furnished only partial info
r-
mation concerning one UOC, the judge found that it vi
o-
lated Section 8(a)(5) and (1).     
 
Similarly, the jud
ge found that the calloff information 
requested by the Union was presumptively relevant i
n-
asmuch as it directly concerned bargaining
 
unit nurses.  
Although the Respondent had provided some of that i
n-
formation, the judge found that the Respondent unlawfu
l-
ly
 
failed to provide the 2006 OSHA log for 8 months 
after the Union

s request, and never provided info
r-
mation about its replacement of absent nurses.  The judge 
rejected the Respondent

s defense that the Union had 
failed to specify the scope and relevancy of
 
the requested 
information, reasoning that it was the Respondent

s duty 
to seek clarification of the request, if necessary.  See 
Mission Foods
, 345 NLRB 788, 789 (2005) (employer 
cannot simply refuse to comply with an ambiguous or 
overbroad information req
uest, but must request clarif
i-
cation and comply with the relevant portions).  For those 
reasons, the judge concluded that the Respondent viola
t-
ed Section 8(a)(5) and (1) by failing to provide and/or 
timely provide the requested calloff information.
 
 
C. Dis
cussion
 
On exceptions, the Respondent challenges the judge

s 
findings with respect to both the UOC documents and the 
  
 
 
                    
                    
  
FINLEY HOSPITAL
 
 
                    
            
 
          
  
161
 
 
 
calloff information, largely reasserting the same arg
u-
ments it made to the judge.  We agree with the judge

s 
rejection of those arguments, 
and we shall not revisit 
them here.
11
  
Instead, we briefly address the Respon
d-
ent

s arguments that were either not presented to or not 
expressly addressed by the judge.  
 
We reject the Respondent

s argument that 
California 
Portland Cement Co
., 101 NLRB 1436
 
(1952), supports 
its defense that the Union had satisfactory alternative 
means of gathering the requested UOC information.  The 
information at issue in 
California Portland
 
concerned the 
employer

s distribution of overtime to employees.  It is 
not clear th
at 
California Portland
 
was analyzed as an 

alternative means

 
case.  101 NLRB at 1440

1441.  
Rather, it appears that the Board

s finding was that the 
employer had actually granted the union

s request by 
making available its foremen

s own records, although 
the 
employer also referred the union to bulletin boards.  Id. 
at 1441.  In any event, the requested overtime info
r-
mation was substantially more limited and concise than 
the detailed UOC information requested here.  As found 
by the judge, for the Union to g
ather the requested UOC 
information itself would have imposed a burden on its 
worksite leaders to collect the information by searching 
through numerous binders and bulletin boards scattered 
throughout the hospital.  Furthermore, requiring an e
m-
ployer to su
pply requested information from its own re
c-
ords, as the employer in 
California Portland Cement
 
did, 
assures the union that it has 

an accurate and authorit
a-
tive statement of facts which only the employer is in a 
position to make.

  
Kroger
, supra, 226 NLRB 
at 513.
 
The Respondent

s remaining arguments, which appear 
to concern both the UOC and the nurse calloff info
r-
mation, lack merit as well.  The Respondent argues that 
the Union requested information merely to harass the 
Respondent.  Board law presumes, howe
ver, that a union 
acts in good faith in requesting information, unless the 
employer establishes otherwise.  See 
Mission Foods,
 
supra, 345 NLRB at 788.  Moreover, the good
-
faith r
e-
quirement is met if even one reason for the request is 
justified.  See 
Hawkin
s Construction Co.
, 285 NLRB 
1313, 1314 (1987), enf. denied on other grounds 
857 
F.2d 1224 (8th Cir. 1988)
. 
 
That is certainly the case 
here, as the requested information was presumptively 
relevant to the Union

s representational duties, and the 
Respondent has not presented 
any evidence of bad faith 
by the Union.
 
                                        
                  
 
11
 

delayed providing its 2006 OSHA log until January 2007, see also 
Woodland Clinic
, 331 NLRB 735, 736 (2000)
 
(7
-
week delay unre
aso
n-
able); 
Postal Service
, 308 NLRB 547, 551 (1992)
 
(4
-
week delay unre
a-
sonable).
 
Finally, the Respondent asserts that the totality of ci
r-
cumstances indicate that it made a good
-
faith attempt to 
comply with the Union

s extensive requests by providing 
91 out of the 93 total items requested.  Howeve
r, a fai
l-
ure to provide requested information that is presumptiv
e-
ly relevant cannot be excused based on the fact that other 
relevant information was furnished.  We therefore reject 
this argument.
 
For these reasons, and those given by the judge, we 
find tha
t the Respondent violated Section 8(a)(5) and (1) 
when it failed to provide and/or timely provide the co
m-
plete information requested by the Union in April 2006 
regarding the UOCs, the nurse calloffs due to work
-
related illnesses, and the replacement of abs
ent nurses.
12
   
 
III
.
 
THE RESPONDENT

S FAILURES TO REASON
ABLY 
ACCOMMODATE THE UNIO
N

S REQUESTS FOR 
INFORMATION CONCERNI
NG GINA GROSS
 
A. Background
 
On June 22, 2005, the Respondent discharged bargai
n-
ing
 
unit nurse Gina Gross.  The Respondent stated in 
Gross

 
disciplinary notice that she was discharged for: 

Behavior which disrupts a fellow employee(s) perfo
r-
mance of their duties and creates dissatisfaction of care 
for a patient and/or their family members and friends.

  
The notice cited five incidents in which Gross allegedly 
had engaged in such misconduct.  Although the notice 
did not identify the complainants, it referred to three 
complaints received from Gross

 
coworkers, who mostly 
complained about Gross

 
conduct to
ward them, and two 
received from family members of patients about Gross

 
conduct toward the patients.  
 
On July 7, the Union requested information to help it 
prepare a potential grievance of Gross

 
termination, i
n-
cluding the names and contact information o
f the co
m-
plaining coworkers and patients

 
family members.  A
p-
proximately 5 days later, the Union filed a grievance 
contending that the Respondent had discharged Gross 
without 

just cause,

 
in violation of the 2005 agre
e-
ment.
13
  
 
                                        
                  
 
12
 

x-


Dupont 
Dow Elastomers, LLC
, 332 NLRB 
1071, 1085 (1997), is inapposite.  Unlike in that case, where the e
m-
ployer in good faith misunderstood precisely what information the 
union was seeking, there was never any doubt as to what information 
the Union here sought to
 
obtain.  The Respondent claimed not to unde
r-
stand the relevance of the information, but as the judge found, the i
n-
formation was presumptively relevant, and the Respondent has not 
rebutted the presumption.
 
13
 
Art
.
 
5 of the 2005 agreement provided for a five
-
step grievance 
procedure, culminating in a hearing before a retired 
S
tate court judge.  

i-
 162
 
                        
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
On July 13, the Respondent p
rovided some of the i
n-
formation requested by the Union, but refused to name or 
provide contact information for either the complaining 
coworkers or the family members who had complained 
about Gross, citing confidentiality concerns.  The R
e-
spondent did not o
ffer any accommodation to address the 
Union

s need for that information.  It provided only r
e-
dacted versions of the coworkers

 
complaints, along with 
a statement that, if the grievance went to a hearing, 

it 
would be necessary for us to reveal the names of
 
these 
persons so they could be questioned and possibly appear 
as witnesses.

  
The Union filed an unfair labor practice 
charge in response. 
 
By letter to the Union dated September 27 (by which 
time Gross

 
grievance had already been appealed to arb
i-
tration)
, the Respondent reviewed the parties

 
recent di
s-
cussions of a possible non
-
Board settlement of the U
n-
ion

s charge.
14
  
The letter then declared that the parties 
were at impasse, and that the Respondent would impl
e-
ment 
its 

final offer

 
by providing the name
s of four e
m-
ployees who allegedly had witnessed Gross abusing p
a-
tients.  It did not disclose the names of the patient

s fam
i-
ly members who had complained, nor did it provide any 
information about coworkers who had complained about 
Gross

 
conduct toward the
mselves.
 
The arbitration hearing was held on May 22 and June 
12, 2006, before a retired 
S
tate court judge.  At the hea
r-
ing, the Respondent relied on the complaints made by the 
coworkers and the family members.  The retired judge 
sustained the Respondent

s 
discharge of Gross, citing a 

flurry of complaints about Gross

 
interpersonal relations 
from coworkers, as well as patients and their families[,] 
during the last few weeks prior to her dismissal.

 
B. The Judge

s Decision
 
The administrative law judge accept
ed the Respon
d-
ent

s claim that it had legitimate confidentiality concerns 
over releasing the names and contact information of the 
complaining coworkers and family members, but e
x-
                                        
                                        
            
 
nary decision or its interpretation of the agreement was arbitrary or 
discriminatory.
 
14
 
The letter
 
read: 
 
There have been several discussions . . . regarding the poss
i-
bility of a non
-
Board settlement of the above matter.
 
As we have advised . . .
 
, the Hospital has agreed not to call 

We
 
have also advised . . . the Hospital is prepared to disclose the 

patient.
 
We understand that the Union is adamantly insisting that the 

d
e-

 
As it appears that the parties are at an impasse on this pr
o-
posal, the Hospital is implementing its final offer.  The following 
co
-

 
plained that the Respondent still bore the burden of offe
r-
ing an accommodation
 
to meet the needs of both parties, 
citing 
National Steel Corp.
, 335 NLRB 747, 748 (2001), 
enfd. 324 F.3d 928 (7
th
 
Cir. 2003).  
 
With respect to the Union

s request for information 
about coworkers who had complained about Gross

 
co
n-
duct toward themselves, 
the judge found that the R
e-
spondent never made any effort to reasonably accomm
o-
date the Union

s need for that information.  He thus co
n-
cluded that the Respondent violated Section 8(a)(5) and 
(1).  
 
By contrast, the judge found that the Respondent had 
offered a reasonable accommodation of the Union

s need 
for the names and contact information of complaining 
family members.  The judge found that, although the 
Respondent initially refused to supply any of this info
r-
mation in July, in September it offered 
not to call the 
family members as witnesses at the arbitration hearing 
and to disclose the names of the coworkers who had wi
t-
nessed Gross

 
alleged abuse of patients.  The judge found 
this proffered accommodation to be adequate because it 
was offered as par
t of a settlement effort, was offered 
well before the arbitration hearing, and served to avoid 
burdening the arbitration system.  
 
C. Discussion
 
We find that the Respondent violated Section 8(a)(5) 
and (1) by failing to offer reasonable accommodations 
with
 
respect to both the coworker and family member 
information requested by the Union.
15
  
At the outset, we 
reject the Respondent

s argument that the Union prem
a-
turely filed its unfair labor practice charge before testing 
the Respondent

s willingness to bargai
n an accommod
a-
tion of the Union

s requests.  On that point, the Respon
d-
ent

s reliance on 
Captain

s Table
, 289 NLRB 22 (1988), 
is misplaced.  That case involved negotiations for a co
l-
lective
-
bargaining agreement where the union filed its 
charge just after the parties had exchanged their initial 
proposals, and there was no evidence that the employer 
had engaged in any relevant unlawful conduct away from 
the table.  In those circumstance
s, the Board could not 
find that the employer was unwilling to reach agreement.  
289 NLRB at 24.  
 
Here, the Union was in the midst of representing a di
s-
charged employee who was seeking a resolution of her 
grievance.  Time was of the essence.  It was thus 
the R
e-
spondent

s duty, upon asserting its confidentiality co
n-
cerns, to promptly offer an accommodation.  It failed to 
                                        
                  
 
15
 
We find
 

should defer to arbitration the entire issue of whether the Respondent 

practice of not deferring cases involving information requests
.  
Hospital 
San Cristobal
, 356 NLRB 699, 699 
fn. 3 (2011).
 
  
 
 
                    
                    
  
FINLEY HOSPITAL
 
 
                    
            
 
          
  
16
3
 
 
 
do so in its July 13 letter, however, denying the Union

s 
requests outright.  The Union filed its charge on July 
18.
16
  
Under these circums
tances, we reject the Respon
d-
ent

s implicit contention that the filing of the charge 
somehow precluded the Respondent from timely offering 
a reasonable accommodation.
 
That matter aside, we agree with the judge that the R
e-
spondent never offered any accommod
ation regarding 
the Union

s need to identify coworkers who complained 
about Gross

 
conduct toward themselves.  We thus a
f-
firm that aspect of his decision.
17
  
 
On the other hand, we find merit in the General Cou
n-
sel

s exception to the judge

s finding that, o
n September 
27, the Respondent adequately accommodated the U
n-
ion

s need for information about family members who 
had accused Gross of abusing patients.
18
  
The General 
Counsel argues that the Respondent

s proposed acco
m-
modation not to call the family members
 
as witnesses 
was untimely, coming only after the Union

s grievance 
had advanced through the initial steps of the grievance 
procedure.  Further, the General Counsel argues that the 
Respondent

s offer was inadequate because the R
e-
spondent still relied on th
e family members

 
complaints 
to justify Gross

 
discharge.
 
                                        
                  
 
16
 
The Respondent did not offer any accommodation until Septe
m-
ber, some 2 months later.
 
17
 

13 offer to identify the coworkers prior to the grievance hearing was an 
adequate accommodation.  There is no merit in that contention. Recei
v-
ing the names at some unspecified time before the
 
hearing would have 
occurred far too late to allow the Union to determine whether to pursue 
a grievance.  See 
DaimlerChrysler Corp
., 331 NLRB 1324, 1324

1325 
(2000), enfd. 288 F.3d 434 (D.C. Cir. 2002)(requested information 
could be useful to the union in 
deciding whether to proceed to arbitr
a-
tion on grievance). That timing also deprived the Union of the oppo
r-
tunity to investigate the grievance and to negotiate with the Respondent 
based on the results of the investigation.  We therefore reject the di
s-

 
suggestion that the Union was obliged to explain why it needed 
the information sooner; such a transparently inadequate offer is itself 
unlawful and does not require a response.  Cf. 
Borgess Medical Center
, 
342 NLRB 1105, 1106 and fn. 6 (2004) (inadequate 
offer to accomm
o-
date held to be failure to bargain about possible accommodation).  
Northern Indiana Public Service Co.
, 347 NLRB 210, 214 (2006), and 
Allen Storage & Moving Co.
, 342 NLRB 501, 503 (2004), cited by the 
dissent, are not to the contrary.  The 
Board majority in both cases see
m-

accommodate, but it obviously found those offers to be adequate.  
 
Nor are we persuaded by the fact that the Respondent gave the U
n-
ion redacted copies 

patient abuse by Gross.  Those statements were not responsive to the 

y-
ees (as described in the disciplinary notice) who had complained about 

toward themselves
. 
 
18
 

d-


 
We agree with the General Counsel that the Respon
d-
ent

s proposed accommodation was untimely, as it was 
offered almost
 
3 months after the Union

s request for 
information and only after Gross

 
dischar
ge grievance 
had been processed through the parties

 
prearbitration 
grievance procedure.  See 
Detroit Newspaper Agency
, 
317 NLRB 1071, 1072 (1995) (an employer must timely 
seek an accommodation of its confidentiality concerns).  
The Union needed this infor
mation much earlier in order 
to determine whether to proceed with the grievance at all 
and to represent the grievant in the grievance procedure 
once it decided to proceed.  See 
Hawaii Tribune
-
Herald, 
356 NLRB 
661, 684

685
 
(2011) (finding unreasonable 
emplo
yer

s 3
-
month delay in responding to request for 
relevant grievance information);
 
Beverly California 
Corp., 
326 NLRB 153, 157 (1998), enfd. in pertinent part 
227 F.3d 817 (7
th
 
Cir. 2000) (finding 2
-
month delay 
unreasonable).
  
Accordingly, we find that the 
Respon
d-
ent violated Section 8(a)(5) and (1) of the Act by failing 
to offer a timely accommodation of the Union

s request 
for the names and contact information of patient

s family 
members who had complained about Gross.
19
 
 
A
MENDED 
C
ONCLUSIONS OF 
L
AW
 
1. 
The R
espondent is an employer engaged in co
m-
merce within the meaning of Section 2(2), (6), and (7) of 
the Act.
 
2. 
The Union is a labor organization within the mea
n-
ing of Section 2(5) of the Act.
 
3. 
By the following conduct, the Respondent has e
n-
gaged in unfair 
labor practices affecting commerce wit
h-
in the meaning of Section 2(6) and (7) of the Act and 
violated Section 8(a)(5) and (1) of the Act
.
 
(a)
 
Unilaterally discontinuing giving annual pay raises 
as 
described
 
in 
a
rticle 20.3 of the
 
expired
 
2005

2006 
collective
-
bargaining agreement
, without first having 
afforded the Union notice and an opportunity to bargain.
 
(b) 
Failing and refusing to provide the Union with i
n-
formation it requested about the Respondent

s 
u
nit 
o
p-
er
a
tions 
c
ouncils.
 
(c) 
Faili
ng and refusing to provide, or to timely pr
o-
vide, the Union with information it requested about nur
s-
es who were out sick due to work
-
related illness and the 
replacement of nurses who were out sick due to the 
mumps.
 
(d) 
Failing and refusing to offer, or to 
timely offer, to 
bargain an accommodation when it invoked confidentia
l-
ity as a basis for not providing the Union with the names 
and contact information of coworkers and patients

 
fam
i-
                                        
                  
 
19
 
We thus find it
 

r-

 
 164
 
                        
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
ly members whose complaints had been a basis for the 
termination of a nur
se.
 
4. 
By the following conduct, the Respondent has e
n-
gaged in unfair labor practices affecting commerce wit
h-
in the meaning of Section 2(6) and (7) of the Act and 
viol
ated Section 8(a)(1) of the Act.
 
(a) 
Telling employees that it would discontinue giving 
a
nnual pay raises 
as 
described
 
in 
a
rticle 20.3 of the 
e
x-
pired 
2005

2006 collective
-
bargaining agreement
, when 
the Union had not been afforded notice and an opportun
i-
ty to bargain.
 
(b) 
Telling employees that it would not give annual 
pay raises retroactively 
to June 21, 2006, that it unla
w-
fu
l
ly discontinued on that date.
 
R
EMEDY
20
 
Having found that the Respondent has engaged in ce
r-
tain unfair labor practices, we shall order it to cease and 
desist and to take certain affirmative action designed to 
effectuate the 
policies of the Act. 
 
Specifically, having 
found that the Respondent violated Section 8(a)(5) and 
(1) of the Act by 
unilaterally 
discontinu
ing
 
giving annual 
pay 
raises as 
described
 
in 
a
rticle 20.3 of the 
expired 
2005

2006 collective
-
bargaining agreement
, w
e shall 
order it to notify and, on request, bargain collectively and 
in good faith with the Union before implementing any 
changes in wages, hours, or other terms and conditions of 
employment. 
 
In addition, we shall order the Respondent 
to 
rescind the unlaw
ful change and resume
 
giving annual 
pay 
raises 
until an 
agreement has been 
reached
 
with 
the 
Union
 
or a lawful impasse in negotiations occurs
.  We 
shall further order the Respondent to m
ake employees 
whole for any losses sustained as a result of the unlawfu
l 
change, in the manner prescribed in 
Ogle Protection Se
r-
vice
, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6
th
 
Cir. 
1971), plus interest as set forth in 
New Horizons for the 
Retarded
, 283 NLRB 1173 (1987), 
compounded daily as 
prescribed in 
Kentucky River 
Medical Center
, 356 NLRB 
6
 
(2010).
 
Moreover, having found that the Respondent violated 
Section 8(a)(5) and (1) by failing and refusing to furnish 
the Union with necessary
 
and relevant
 
information 
r
e-
garding the Respondent

s 
u
nit 
o
perations 
c
ouncils and 
the 
replacement of nurses who were out sick due to the 
mumps
, we shall order the Respondent to provide the 
Union with 
that
 
information
.
 
Although we find that the Respondent violated the Act 
by failing to offer, or to timely offer, to bargain an a
c-
commodation w
hen it invoked confidentiality as a basis 
                                        
                  
 
20
 
In accordance with our decision in 
Kentucky River Medical Ce
n-
ter
, 356 NLRB 6
 

that backpay shal
l be paid with interest compounded on a daily basis.
 
for not providing the Union with requested information 
regarding the names of patient

s family members and 
coworkers who had complained about Gina Gross

 
co
n-
duct, we will not order the Respondent to provide the 
inf
ormation to the Union at this time.  As discussed 
above, the Union requested the names of the family 
members and coworkers with respect to a grievance it 
filed contending that the Respondent had discharged 
Gross without just cause.  That grievance went to 
a hea
r-
ing, and the presiding judge (a retired 
S
tate court judge) 
issued a decision upholding the discharge on July 26, 
2006.  Neither the General Counsel nor the Union has 
asserted that the Union requires this information to pu
r-
sue the grievance in another
 
forum or for any other ma
t-
ter.
21
  
We therefore agree with the judge and find that the 
Union

s need for the requested information has ceased 
and we decline to order the Respondent to produce the 
information.  
Lansing Automakers Federal Credit Union
, 
355 NLR
B 
1345 
(2010); 
Borgess Medical Center
, 342 
NLRB 1105, 1106 (2004).  Should the Union state a pr
e-
sent need for this information, however, we will require 
the Respondent to either provide the information or ba
r-
gain with the Union, upon their request, to an a
ccomm
o-
dation regarding this information.
 
ORDER
 
The Respondent, The Finley Hospital, Dubuque, Ca
s-
cade, and Elklander, Iowa, its officers, agents, succe
s-
sors, and assigns, shall
 
1. 
Cease and desist from 
 
(a) 
Failing and refusing to bargain collectively and i
n 
good faith 
with Service Employees International Union, 
Local 199 (the Union)
,
 
as the exclusive representative of 
employees in the 
following 
appropriate unit by unilate
r-
ally discontinu
ing
 
giving annual 
pay 
raises as 
described
 
in 
a
rticle 20.3 of the 2005

2
006 collective
-
bargaining 
agreement
: 
 
 
All full
-
time and regular part
-
time registered nurses, 
including PRN nurses and charge nurses, employed by  
the Employer
 
at it
s Dubuque, Cascade and Elkader, 
Iowa facilities; but excluding office clerical employees, 
service and maintenance employees, other professional 
employees, technical employees, guards and superv
i-
sors as defined in the Act, and all other employees.
 
 
(b) 
Telling employees that it will discontinue benefits 
contained in the 2005

2006 collective
-
bargaining 
                                        
                  
 
21
 

decision not to order the Respondent to turn over the names of the 
coworkers, despite his finding that the Respondent had unlawfully 
re
fused to supply the names to the Union.
 
  
 
 
                    
                    
  
FINLEY HOSPITAL
 
 
                    
            
 
          
  
165
 
 
 
agreement, when the Union has not been afforded notice 
and an opportunity to bargain.
 
(c) 
Telling employees that it will not give annual pay 
raises retroactively to June 21, 2006, that it unlawfully 
discontinued paying on that da
te.
 
(d) 
Failing 
and refusing 
to 
furnish
, or 
to timely furnish
,
 
the Union with requested 
information that is necessary
 
for and relevant
 
to 
the Union

s performance of its duties 
as the 
exclusive collective
-
bargaining
 
representative of 
the unit employees.
 
(e)
 
Failing and refusing to offer, or to timely offer, to 
bargain an accommodation when it invokes confidential
i-
ty as a basis for not providing the Union with requested 
information that is 
necessary for and 
relevant to 
the U
n-
ion

s performance of its duties
 
as
 
the 
exclusive colle
c-
tive
-
bargaining
 
representative of the unit employees
. 
 
(f) 
In any like or related manner interfering with, r
e-
straining, or coercing employees in the exercise of the 
rights 
guarantee
d
 
them
 
by Section 7 of the Act
. 
 
2. 
Take the following
 
affirmative action necessary to 
effectuate the policies of the Act.
 
(a)
 
Before implementing any changes in wages, hours, 
or other terms and conditions of employment, notify and, 
on request, bargain collectively and in good faith with 
the Union as the 
excl
usive representative of its emp
lo
y-
ees in the appropriate unit.
 
(b)
 
Res
ume
 
giving 
unit 
employees 
annual pay 
raises as 
described
 
in 
a
rticle 20.3 of the 2005

2006 collective
-
bargaining agreement and maintain 
that practice
 
in effect 
until an agreement has been
 
reached
 
with 
the Union
 
or a 
lawful impasse in negotiations occurs.
 
(c) 
Make employees whole for any losses sustained as 
a result of the unlawful
 
change made on June 21, 2006, 
with interest, in the manner set forth in the remedy se
c-
tion of this decision.
 
(
d) 
Furnish the Union with the information it requested 
about the 
u
nit 
o
perations 
c
ouncils and about the replac
e-
ment of nurses who called out sick due to the mumps.
 
(e) 
Furnish the Union with information, or offer to 
bargain an accommodation, regarding the 
names and 
contact information of coworkers and patients

 
family 
members whose complaints were a basis for the disc
i-
pline of employee Gina Gross, if the Union articulates a 
present need for this information. 
 
(f) 
Preserve and, within 14 days of a request, o
r such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desi
g-
nated by the Board or its agents, all payroll records, s
o-
cial security payment records, timecards, personnel re
c-
ords and reports, and all oth
er records, including an ele
c-
tronic copy of such records if stored in electronic form, 
necessary to analyze the amount of money to be rei
m-
bursed under the terms of this Order.  
 
(g) 
Within 14 days after service by the Region, post at 
its facilities in Dubu
que, Cascade, and Elkander, Iowa, 
copies of the attached notice marked 

Appendix.

22
  
Co
p
ies of the notice, on forms provided by the Regional 
Director for Region 33, after being signed by the R
e-
spondent

s authorized representative, shall be posted by 
the Re
spondent and maintained for 60 consecutive days 
in conspicuous places including all places where notices 
to employees are customarily posted.  
In addition to 
physical posting of paper notices, notices shall be di
s-
tributed electronically, such as by email, 
posting on an 
intranet or an internet site, and/or other electronic means, 
if the Respondent customarily communicates with its 
employees by such means.  
Reasonable steps shall be 
taken by the Respondent to ensure that the notices are not 
altered, defaced, 
or covered by any other material. 
If
 
the 
Respondent has gone out of business or closed the facil
i-
ty involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the n
o-
tice to all current employees and former employe
es e
m-
ployed by the Respondent at any time since July 7, 2005.
 
(h) 
Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-
sponsible official on a form provided by the Region a
t-
testing to the steps that Respo
ndent has taken to comply.
 
I
T IS FURTHER 
ORDERED
 
that the complaint is dismissed 
insofar as it alleges violations of the Act not specifically 
found.
 
 
M
EMBER 
H
AYES
, dissenting in part
.
 
Unlike my colleagues, I would dismiss all allegations 
relating to the th
ree principal issues remaining in dispute.  
In my view, the Respondent lawfully declined to give 
annual pay increases after the parties

 
collective
-
bargaining agreement expired; it timely provided info
r-
mation requested by the Union about work
-
related il
l-
ne
sses of nurses; and, acting pursuant to an undisputed 
concern for confidentiality, it timely met its bargaining 
obligation by offering an accommodation to the Union

s 
request for the names of the coworkers and patients

 
fa
m-
ily members involved in 
n
urse 
Gin
a 
Gross

 
discharge
.
 
 
1. 
Wage 
i
ncreases
 
In December 2003, the Union was certified as the ba
r-
gaining representative for the Respondent

s nurses.   The 
parties bargained for a first contract that concluded with 
                                        
                  
 
22
 
If this Order is enforced by a judgment of a United States court of 

a-

g-
ment of the 
United States Court of Appeals Enforcing an Order of the 

 
 166
 
                        
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
the signing of a 
1
-
year collective
-
bargaining 
agreement 
in June 2005.  Article 20.3 of the collective
-
bargaining 
agreement, entitled
,
 

Base Rate Increases 
During Term 
of Agreement

 
provided that:
 
 
For the duration of this Agreement, the Hospital will 
adjust the pay of Nurses on his/her anniversary dat
e.
 
Such 
pay increases
 
for Nurses not on probation, 
during 
the term of this Agreement will be three (3) percent
. If a 
Nurse

s base rate is at the top of the range for his/her 
position, and the Nurse is not on probation, such Nurse 
will receive a lump sum pa
yment of three (3) percent of 
his/her current base rate . . . . 
[
Emphasis added.
]
 
 
In a June 21, 2006 letter, the Respondent advised e
m-
ployees that because the contract, including 
a
rticle 20.3, 
had expired on June 20 without a replacement agreement, 

we wi
ll be unable to provide increases to nurses whose 
anniversary date falls after the date of contract expiration 
(June 20th) until a new contract is reached.

 
 
My colleagues

 
finding of a violation of Section 
8(a)(5) of the Act for the Respondent

s failure to give 
3
-
percent wage increases following the expiration of the 
parties

 
bargaining agreement is based on a fundamental 
misconception of an employer

s statutory obligation to 
refrain from unilateral changes in the status quo terms 
and conditions
 
of employment.  They frame the issue as 
one of 

waiver,

 
but this case really need have nothing to 
do with interpreting whether the 
a
rticle 20.3 of the pa
r-
ties

 
contract waived the Union

s right to bargain about a 
change in unit employees

 
wages upon expi
ration of the 
contract.
1
   
Rather, the proper inquiry is to identify the 
statutory status quo for wages that the Respondent was 
obligated to maintain pending bargaining for a successor 
contract.
  
Intermountain Rural Elec
tric
 
Assn
.
 
v. NLRB,
 
984 F.2d 1562, 1567 (10th Cir.
 
1993)
 
(
determining status 
quo is a question of fact and
 
status
 
quo is defined by
 
la
n-
guage of the collective
-
bargaining agreement).   
 
Consider first this hypothetical:  Suppose a unit e
m-
ployee is paid $10 an hour when her em
ployer and union 
representative begin bargaining for a contract.  The pa
r-
ties then conclude a 
1
-
year agreement that specifies our 
employee, and others at the same wage rate, will receive 
a raise of 30 cents on their anniversary date.  The wage 
provision co
ntains no language limiting raises to the d
u-
ration of the contract.  When the contract expires without 
an immediate successor, our unit employee

s hourly 
wage rate is $10.30.  She and her union have received the 
full benefit of the contractual right they b
argained for.  
The status quo that their employer is statutorily obligated 
                                        
                  
 
1
 
It must be borne in mind that employees have no statutory right to 
a particular wage rate or pattern of increases.
 
to maintain under
 
NLRB v. Katz,
 
369 U.S. 736 (1962)
,
 
is 
that
 
wage rate.  There is no statutory right to any add
i-
tional 30
-
cent raises; that is a matter for bargaining anew.
 
Of cours
e, this wage increase scenario is not hypothe
t-
ical at all.  It is exactly what happened in the present 
case, except that the parties agreed to express unit e
m-
ployees

 
wage increases for the 
1
-
year contract in terms 
of percentage increases rather than speci
fic monetary 
amounts.   (This is a common practice in collective
 
ba
r-
gaining, although that may change in the wake of this 
decision.) 
 
Somehow, my colleagues believe that the Respon
d-
ent

s 
1
-
year commitment set out in 
a
rticle 20.3 of the 
parties

 
initial bar
gaining agreement has morphed into a 
statutory obligation to maintain a 

status quo

 
of change.  
Rather than maintaining wage levels as they were on the 
final day of the contract, the Respondent is supposed to 
continue giving employees annual 
3
-
percent wag
e i
n-
creases until the parties negotiate a successor
,
 
reach 
agreement
,
 
or reach impasse.   Not only does their opi
n-
ion contradict precedent governing an employer

s pos
t-
expiration statutory obligation, it abnegates language of 
limitation in 
a
rticle 20.3 that
 
is consistent with the stat
u-
tory obligation.  
The meaning of the phrase 

during the 
term of this Agreement

 
is clear.  The parties agreed to a 
single wage increase on each nurse

s anniversary date 
occurring during the contract year.   
Once each nurse

s 
pay has been adjusted, there is neither a contractual nor a 
statutory duty to make further postexpiration adjus
t-
ments.  In fact, it would be unlawful for the Respondent 
to do so unilaterally.
 
Although my colleagues agree that employees have no 
contractual 
right to receive annual wage increases pos
t-
expiration, they nevertheless believe that there must be 
clear and unmistakable proof that the Union waived its 
right to bargain about the discontinuation of annual wage 
increases.  But their waiver analysis is in
apposite here, as 
is the precedent they rely on, which involves postexpir
a-
tion unilateral changes from maintenance of wages 
and/or benefits 
at the same level
 
as on the final day of a 
contract

s term.
 
Further, none of the cited cases support requiring the 
e
mp
loyer to adhere to a purported 

dynamic status quo

 
of annual increases based on a 
1
-
year contract. The d
y-
namic status quo line of cases was developed and applied 
in circumstances where unrepresented employees r
e-
ceived wage or benefit increases with such
 
sustained 
frequency and regularity that they regarded them as e
s-
tablished terms of employment which an employer was 
obligated to continue when entering into a new colle
c-
tive
-
bargaining relationship.  In
 
Daily News of Los Ang
e-
  
 
 
                    
                    
  
FINLEY HOSPITAL
 
 
                    
            
 
          
  
167
 
 
 
les
,
2
 
for example, the Board a
nd the court found that, 
during bargaining for an initial labor contract,  the e
m-
ployer could not unilaterally discontinue a longstanding 
past practice of regular wage increases established by the 
employer prior to the union

s certification.  
 
Similarly 
in
apposite is 
Eastern Maine Medical Center v. NLRB
, 
658 F.2d 1, 7

8
 
(1
st
 
Cir. 1981)
 
(During initial contract 
bargaining, employer obligated to maintain dynamic st
a-
tus quo granting previously announced wage increases 
under its longstanding practice
.
)
.
   
Here,
 
in contrast, the 
status quo obligation my colleagues seek to perpetuate is 
based solely on negotiated wage increase for the nurses 
that the parties agreed would be granted for the 
1
 
year of 
the contract term.
  
 
Indeed, to the extent that a waiver issue is
 
present in 
this case, my colleagues focus on the wrong party.  Their 
analysis effectively waives the Respondent

s right to 
bargain about postexpiration changes in the status quo.
3
   
Until the parties reach new agreement or impasse, the 
Respondent will hav
e to give annual wage increases ne
v-
er contemplated when the parties concluded their last 
negotiations.  In my view, this result could only flow 
from clear and unmistakable contract language manifes
t-
ing the parties

 
agreement to extend this particular term 
of employment beyond the contract termination date.   
As previously stated, the contract at issue here does the 
opposite, expressly confirming the limitation of the 
agreed
-
upon wage increase to the contract

s term.   
 
My colleagues treat this matter as a r
outine application 
of 
Katz
 
principles.  It is anything but that.   It is a sta
r-
tling and troubling revelation to employers of a heret
o-
fore unknown obligation to continue giving nondiscr
e-
tionary wage and benefit
4
 
increases postexpiration at the 
rate given i
n the final year of a collective
-
bargaining 
agreement.  Employers must now bargain for ironclad 
language expressly providing that no increases will be 
paid beyond a contract term, or face the consequences of 
having to continue those increases until they re
ach 
agreement on a successor contract or impasse.
 
To say the least, unions have now been given a powe
r-
ful new economic weapon to use during such negoti
a-
tions.   And therein lies the rub.  The principles gover
n-
                                        
                  
 
2
 
315 NLRB 1236 (1994), enfd. 73 F.3d 406 (D.C. C
ir. 1996), cert. 
denied 519 U.S. 1090 (1997). 
 
3
 
I question whether my colleagues have fully conceived the ramif
i-
cations of their opinion.  For instance, what if the contract had provided 
for a concessionary percentage decrease in wages, as would often be 
the case in recent times?  Would the signatory employer be obligated to 
continue annual decreases postexpiration pending the results of new 
bargaining?  It would seem so.
 
4
 
Although this case only involves wage increases, there is no indic
a-
tion in my colle

continuation of other monetary benefit increases. 
 
ing this issue are set forth in 
H.
 
K. Porter
,
5
 
not 
Katz
.   In 
H.
 
K
.
 
Porter
, the Supreme Court stated that 

[i]t is i
m-
plicit in the entire structure of the Act that the Board acts 
to oversee and referee the process of collective bargai
n-
ing, leaving the results of the contest to the bargaining 
strengths 
of the parties
. . . .
 
[T]he fundamental premise 
on which the Act is based [is] private bargaining under 
governmental supervision of the procedure alone, wit
h-
out any official compulsion over the actual terms of the 
contract.

  
Id. at 108.  My colleagues

 
imposition of an 
obligation on employers to give  nonnegotiated  postco
n-
tractual wage increases  directly contravenes that fund
a-
mental premise.   Accordingly, unlike them, I believe the 
Act and precedent compel a finding that the Respondent 
acted lawfully
 
when it ceased changing unit employees

 
wages upon expiration of the parties

 
contract, and when 
it explained to those employees that it would be unable to 
give them further increases until the parties reached a 
new agreement.
 
2. 
 
Information 
r
e: 
n
urses

 
w
ork
-
r
elated 
i
llnesses 
 
In January 2006, the Respondent provided the Union 
with the 
Occupational Safety and He
al
th Administration 
(
OSHA
)
 
300 
l
ogs of 
w
ork
-
r
elated 
i
njuries and 
i
llnesses 
for 2004 and 2005 in response to the Union

s specific 
request for that 
information.  On April 26, the Union sent 
a letter to the Respondent requesting seven items of i
n-
formation 

in preparation for our next collective bargai
n-
ing session.

  
One of the requested items  was a list of 

[e]ach nurse who has called out sick due to 
a work r
e-
lated illness or exposure, the date of the call out, the unit, 
the reason stated, and whether or not the nurse was r
e-
placed.

 
 
On May 2, the Respondent responded that 

we 
do not see [the list of call outs by sick nurses] as relevant 
to any issue t
hat is being negotiated for the new contract 
or relevant to the enforcement of the current collective 
bargaining agreement and will not be providing any i
n-
formation responsive to these requests.

 
 
The Union filed its charge alleging an unlawful refusal 
to 
provide the requested information on May 9.  It never 
bothered to explain to the Respondent that its info
r-
mation request concerned the recent outbreak of mumps 
in the area.   In January 2007, when the Board

s attorney 
clarified the Union

s request, the Res
pondent sent the 
2006 OSHA 300 
l
og to the Union.  The OSHA 
l
og i
n-
cluded all of the requested information, except whether a 
nurse who called off sick was replaced by another nurse.
 
Although the information about unit nurses calling off 
may be presumptively 
relevant, the Union

s reason for 
the request was not apparent. The Respondent had just a 
few months earlier provided the OSHA 
l
ogs of injuries 
                                        
                  
 
5
 
H.
 
K
. 
Porter
 
Co. v. NLRB,
 
397 U.S. 99 (1970)
.
 
 168
 
                        
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
and illnesses for the last 2 years.   The April 26 request 
did not mention the mumps epidemic or specify any 
time
frame.  Although the April request stated that it was 
to prepare for the next bargaining session, the info
r-
mation was not related to any subject the parties had 
been discussing. Given the lack of specificity in the April 
request, the OSHA logs previously s
upplied arguably 
sufficed as a response.
 
In any event, unlike my colleagues and the judge, I 
view the Respondent

s May 2 letter as seeking clarific
a-
tion of the Union

s request.  There is no evidence that the 
Respondent was simply stonewalling the Union

s n
u-
merous and extensive information requests.  Between 
January 6 and May 2, 2006, the Respondent provided 
information in response to 91 of 93 items requested by 
the Union.  In the May 2 letter, the Respondent told the 
Union that it could not see any relevanc
e to information 
about nurses calling off for illness or injury.  Having 
already provided illness or injury information for nurses 
when earlier requested by the Union, the Respondent was 
clearly not making a blanket refusal to provide such i
n-
formation.  It
 
was simply asking why the Union needed 
this additional information now, when its relevance to 
any bargaining or contract administration issue was not 
apparent.  
 
Of course, the Union could have explained why it 
wanted this information.  That would be the 
kind of e
x-
change appropriate to maintaining a good
-
faith bargai
n-
ing relationship.  Instead, the Union chose to file a 
charge a week later and admittedly made no effort wha
t-
soever to clarify its request during the ensuing 8 months.   
Apparently, both the Un
ion and my colleagues are of the 
view that an employer has no right to make a good
-
faith 
inquiry about a union

s need for presumptively relevant 
information prior to providing that information.
 
I disagree.  In the circumstances of this case, I would 
not ho
ld the Respondent responsible for the delay in 
providing the information.  
Dupont Dow Elastomers, 
L
.
L
.
C.,
 
332 NLRB 1071, 1085 (1997)
 
(finding no viol
a-
tion where delay was result of a 

good faith

 
misunde
r-
standing and 
union
 
failed
 
to supply 

needed 
clarific
a-
tion

 
for employer to provide requested 
information)
.  
For the same reason, I also would not find that the R
e-
spondent failed to provide all the requested information 
because the Union never renewed its request for that a
d-
ditional information.
 
3. 
Request f
or 
n
ames of 
c
oworkers and 
p
atient

 
 
f
amily 
m
embers
6
 
On June 22, 2005, the Respondent discharged 
n
urse 
Gina Gross.  Her termination notice stated that the basis 
for the discharge was 
 
 
Behavior which disrupts a fellow employee(s) perfo
r-
mance of their dutie
s and creates dissatisfaction of care 
for a patient and/or their family members and friends.
 
 
The Union requested information on July 7 related to 
Gross

 
discharge.  The Respondent responded by letter 
on July 13 that it would need until July 20 to gather t
he 
requested information and that it would be supplying all 
of it except the names of the coworkers and patients

 
family members who complained about Gross

 
behavior.  
The Respondent declined to provide this information 
because of confidentiality concerns.
  
However, its letter 
to the Union further stated that if the matter went to arb
i-
tration 

it would be necessary for us to 
reveal the names 
of these persons so they could be questioned and possibly 
appear as witnesses
.  However, 
at this point
 
we will not 
pr
ovide their names.

 
 
(
E
mphasis added
.
)
 
The Union filed an unfair labor practice charge on July 
18. The Respondent supplied most of the requested i
n-
formation on July 19.  On August 1, it provided the U
n-
ion with a copy of the Respondent

s investigation file,
 
which included redacted hospital reports of the patient

s 
family complaints and coworker complaint forms.  
O
n 
September 27, the Respondent gave effect to a prior offer 
in Board settlement discussions by providing the names 
of employee witnesses and declar
ing that it would not 
call patients

 
family members as witnesses. The arbitr
a-
tion hearing was not held until almost 10 months later, 
on May 22 and June 12, 2006.  
 
No one disputes the judge

s finding that the Respon
d-
ent had a valid confidentiality interest
 
in withholding the 
names of the coworkers and patients

 
family members.  
Although the Respondent raised legitimate confidential
i-
ty concerns, it was obligated to seek an accommodation 
of the Union

s need for the information. 
Metropolitan 
Edison Co.
, 330 NL
RB 107, 108 (1999).  I find that it did 
so.
 
As for the requested names of coworkers, my co
l-
leagues and the judge find that the Respondent failed to 
offer any accommodation concerning the names of the 
coworkers.  I disagree, particularly in the circumstance
s 
                                        
                  
 
6
 
Although current Board precedent is to the contrary, I have prev
i-
ously stated my view that 8(a)(5) 
allegations of a failure to provide 
requested information should be deferrable in appropriate circumstan
c-

New York Presbyterian Hospital
, 
355 NLRB 627 fn.
 
3 (2010). 
 
  
 
 
                    
                    
  
FINLEY HOSPITAL
 
 
                    
            
 
          
  
169
 
 
 
here.   The Union filed the charge just 5 days after the 
Respondent raised its confidentiality concerns and before 
any of the information the Respondent promptly provi
d-
ed had been received.  The redacted complaints in the 
Respondent

s investigation file 
gave the Union direct 
access to the coworkers

 
statements.  Cf. 
Pennsylvania 
Power Co.
, 301 NLRB 1104, 1107

11
08 (1991
)
 
(union 
not entitled to confidential informants

 
exact statements, 
but employer must provide summaries of statements).   
The Respondent

s
 
July 13 response further offered to 
accommodate the Union

s request for the names of the 
coworkers by indicating that it would honor the cowor
k-
ers

 
request for anonymity 

at this time,

 
but that the 
Respondent would 

reveal

 
their names if the matter was 
set for arbitration 

so they could be questioned and po
s-
sibly appear as witnesses.

   
 
The Board has recognized that 

[t]he appropriate a
c-
commodation necessarily depends on the particular ci
r-
cumstances of each case.

  
Pennsylvania Power Co.
, 301 
NLRB 
at
 
11
05
.
 
Given the detailed information the Union 
already had to evaluate and process the grievance, i
n-
clu
d
ing the coworkers

 
actual statements to the Respon
d-
ent, the temporary withholding of the coworkers

 
names 
with an explanation as to when they would be pro
vided 
was an offer of a reasonable accommodation balancing 
the Respondent

s legitimate confidentiality interests 
against the Union

s interests in having this information 
when representing Gross.   
Moreover, t
he Respondent

s 
July 13 letter plainly anticipat
es that the disclosure would 
be in advance of the arbitration.  In fact, the names were 
disclosed in the Respondent

s September 27, 2005 letter, 
roughly 8 months before the arbitration began.
 
At the very least, the Union was obliged to state in r
e-
sponse 
why it needed the information sooner.  That is the 
good
-
faith bargaining process that Board precedent r
e-
quires.  See 
Metropolitan Edison Co.
, 330 NLRB at 109.  
Bargaining, of course, is a two
-
way street. There is no 
evidence that the Union proposed any alt
ernative short of 
immediate full disclosure of the coworkers

 
names or 
ever sought to discuss the Respondent

s offered acco
m-
modation.  
East Tennessee Baptist Hosp
ital
 
v. NLRB,
 
6 
F.3d 1139, 1143

1144 (6
th
 
Cir. 1993
)
 
(finding when 
hospital raised confidentia
lity concerns 

it became i
n-
cumbent

 
on union to show its need for information ou
t-
weighed maintaining confidentiality of records).  See 
also
 
Northern Indiana Public Service Co
., 347 NLRB 
210 (2006)
 
(employer offered accommodation but union 
never offered cou
nterproposal for another accommod
a-
tion);  
Allen Storage 
& 
Moving Co., 
342 NLRB 50
1
, 503 
(2004) (employer fulfilled obligation to bargain about 
accommodation by offering to allow the union to review 
financial statements which union rejected 

without di
s-
cuss
ion or explanation

).  In these circumstances, I find 
that the Respondent made a reasonable offer of acco
m-
modation. 
 
Unlike my colleagues, I would also affirm the judge

s 
finding that the Respondent timely sought to accomm
o-
date the Union

s request for the 
identity of the complai
n-
ing patient

 
family members.  In the same September 27 
letter identifying employee witnesses, the Respondent 
offered not to call family members as witnesses.  Again, 
this offer was made long before the actual arbitration 
date   I a
gree with the judge that this was a reasonable 
and timely offer of accommodation.  It necessarily came 
after the Union

s hasty filing of an unfair labor practice 
charge before it had received any of the information it 
requested.  The fact that the offer wa
s made as part of 
settlement discussions with the Board, does not make it 
unreasonable or untimely. As noted, Board precedent 
contemplates that the parties will bargain about the a
p-
propriate accommodation but there is no set timeframe 
for such bargaining.
 
See, e.g., 
GTE California, Inc.
, 324 
NLRB 424
 
(1997)
 
(parties bargained for over a year 
about accommodation).
 
In sum, I would find that the Respondent met its good
-
faith obligation to seek a reasonable accommodation of 
conflicting confidentiality and repre
sentational interests 
with respect to the Union

s request for the names of 
coworkers and patients

 
family members.  My co
l-
leagues

 
contrary finding discourages the resolution of 
such matters through the collective
-
bargaining process 
envisioned by the Act, and encourages precipitate and 
unnecessary resort by this Union and others to unfair 
labor practice litigation as a disruptive and
 
divisive alte
r-
native to good
-
faith bargaining.   
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we 
violated Federal labor law
 
and has ordered us to post and 
obey this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to enga
ge in any of these protected 
activities.
 
 
 170
 
                        
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
W
E WILL NOT
 
fail and refuse to bargain collectively 
and in good faith 
with Service Employees International 
Union, Local 199 (the Union)
,
 
as the exclusive repr
e-
sentative of 
our 
employees in the 
following 
appropriate
 
unit by unilaterally discontinu
ing 
giving annual 
pay 
rai
s-
es as 
described
 
in 
a
rticle 20.3 of the 
expired 
2005

2006 
collective
-
bargaining agreement
:
 
 
All full
-
time and regular part
-
time registered nurses, 
including PRN nurses and charge nurses, employed by 
us at our Dubuque, Cascade and Elkader, Iowa facil
i-
ties; but excluding office clerical employees, service 
and maintenance employees, other professional e
m-
ployees, technical employees, guards and supervisors 
as defined in the Act, and all other employees.
 
 
W
E WILL NOT
 
tell you that we will discontinue benefits 
contained in the 2005

2006 collective
-
bargaining 
agreement, when we have not given the Union notice and 
an opportunity to bargain.
 
W
E WILL NOT
 
tell you that you will not receive pay 
raises retroactivel
y to June 21, 2006, which we unlawfu
l-
ly discontinued on that date.
 
W
E WILL NOT
 
fail and refuse to provide, or to timely 
provide, the Union with requested information that 
is 
necessary
 
for and relevant
 
to 
the performance of its d
u-
ties
 
as the 
exclusive 
collective
-
bargaining
 
representative 
of the unit employees.
 
W
E WILL NOT
 
fail and refuse to offer, or to timely o
f-
fer, to bargain an accommodation when we invoke co
n-
fidentiality as a basis for not providing the Union with 
requested information that 
is necessary 
for and relevant 
to 
the performance of its duties
 
as the 
exclusive colle
c-
tive
-
bargaining
 
representative of the unit employees
.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of 
the 
rights 
list
ed above
.
 
 
W
E WILL
, before implementing any changes in your 
wages, hours, or other terms and conditions of emplo
y-
ment, notify and, on request, bargain collectively with 
the Union as your exclusive 
bargaining 
representative.
 
W
E WILL
 
res
ume
 
giving 
annual pay
 
raises
 
as 
described
 
in 
a
rticle 20.3 of the 2005

2006 collective
-
bargaining 
agreement, as it was in effect on June 20, 2006
, and 
WE 
WILL
 
maintain 
that practice
 
in effect until an agreement 
has been 
reached
 
with 
the Union
 
or a lawful impasse in 
negotiations
 
occurs.
 
W
E WILL
 
make you whole
, with interest,
 
for any
 
losses 
sustained as a result of the unlawful cessation of annual 
pay raises.  
 
W
E WILL
 
furnish the Union with the information it r
e-
quested about the 
u
nit 
o
perations 
c
ouncils and about the 
replacement 
of nurses who called out sick.
 
W
E WILL
 
furnish the Union, or bargain an accommod
a-
tion with it, regarding the names and contact information 
of coworkers and patients

 
family members whose co
m-
plaints have been a basis for the discipline of an emplo
y-
ee, if 
the Union articulates a present need for this info
r-
mation.
 
 
T
HE 
F
INLEY 
H
OSPITAL
 
 
Debra L. Stefanik 
and
 
Deborah Fisher, Esqs.,
 
for the General 
Counsel.
 
Douglas A. Darch, Esq. (Seyfarth Shaw, LLP)
,
 
and
 
Kami M. 
Lang, Esq. (Iowa Health Systems),
 
for the Respon
dent.
 
Matthew Glasson, Esq. (Glasson, Sole, McManus
 
& Pearson, 
PC), 
for the Charging Party.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
I
RA 
S
ANDRON
, Administrative Law Judge.  The complaints 
stem from unfair labor practice (ULP) charges that Service 
Employees Internati
onal Union, Local 199 (the Union) filed 
against The Finley Hospital (Respondent or the 
H
ospital), a
l-
le
g
ing violations of Section 8(a)(5) and (1) of the National 
Labor Relations Act (the Act).
1
 
Pursuant to notice, I conducted a trial in Galena, Illinois, on
 
March 6 and 7, 2007, at which the parties had full opportunity 
to be heard, to examine and cross
-
examine witnesses, and to 
introduce evidence.  
 
The General Counsel and Respondent filed helpful posthea
r-
ing briefs that I have duly considered.  
 
Issues
 
I.  
Did Respondent, in violation of Section 8(a)(5) and (1) of 
the Act, make a unilateral change in working conditions wit
h-
out having afforded the Union notice and an opportunity to 
bargain when, upon expiration of the 2005

2006 collective
-
bargaining agreement
, it ceased giving nurses 3
-
percent raises 
on their anniversary dates as provided in said agreement?  Or, 
as Respondent contends, did the contractual language privilege 
Respondent to discontinue raises when the agreement expired?
 
Related to this, did Respo
ndent violate Section 8(a)(1) by 
telling nurses that they would no longer get 3
-
percent raises 
upon expiration of the agreement?  Did Respondent further 
violate Section 8(a)(1) by telling nurses that, after expiration of 
the agreement, no subsequently nego
tiated raises would be 
made retroactive?  
 
2.  Did Respondent, in violation of Section 8(a)(5) and (1), 
condition reaching agreement on the terms of a successor co
n-
tract on the Union

s withdrawal of ULP charges and grievan
c-
es?  Or, as Respondent defends, d
id it lawfully submit a pac
k-
age proposal that included a permissive subject of bargaining?
 
3.  Did Respondent, in violation of Section 8(a)(5) and (1), 
fail and refuse to provide the Union with relevant and necessary  
information it requested concerning th
e 
H
ospital

s 
u
nit 
o
per
a-
tions 
c
ouncils (UOCs)?  Or, as Respondent argues, was the 
                                        
                  
 
1
 
At my request, 
the General Council prepared a stipulation of co
m-
plaint allegations integrating the various complaints, GC Exh. 2.
 
  
 
 
                    
                    
  
FINLEY HOSPITAL
 
 
                    
            
 
          
  
171
 
 
 
H
ospital

s obligation excused because the information was 
available to the Union through other means, including union 
steward participation in the councils, as well as binders
 
and 
bulletin boards maintained in various nursing departments? 
 
4.  Did Respondent, in violation of Section 8(a)(5) and (1), 
fail and refuse to provide the Union with relevant and necessary 
information it requested concerning nurses who called out sick 
during a mumps outbreak in 2006, and who replaced them?  Or, 
as Respondent contends, was the information in fact provided?
 
5.  Did Respondent, in violation of Section 8(a)(5) and (1), 
fail and refuse to bargain an accommodation when it asserted 
confidentia
lity in refusing to disclose the names and contact 
information of patients

 
family members and of coworkers who 
had complained about Charge Nurse Gina Gross, in response to 
the Union

s request for such in connection with Gross

 
termin
a-
tion grievance?  Or, 
as Respondent defends, was it released 
from any such obligation because the information was known 
or available to the Union through other means; or, alternatively, 
should the matter have been deferred to arbitration?
 
During the course of these proceedings,
 
Respondent raised 
certain arguments that I will not address in my decision.  First, 
Respondent has condemned as unconstitutional and violative of 
due process the Board

s policies that do not require the General 
Counsel to disclose to a respondent prior to
 
trial evidence in the 
G
overnment

s possession.  This is not a matter over which I 
have jurisdiction.  Second, Respondent has asserted that the 
Union engaged in certain bad
-
faith conduct, including making 
its requests for the UOCs and sick
-
out records for 
improper 
purposes.  However, Respondent never filed any ULP charges 
against the Union, and my attempting to adjudicate any such 
unlitigated contentions here would be wholly inappropriate. 
 
Finally, I reject Respondent

s contention that the undisputed 
fact 
that it did furnish the Union with a myriad of documents in 
response to various information requests serves as a valid d
e-
fense to its failure to provide the information at issue before 
me.  Respondent has correctly stated the law that, in determi
n-
ing wheth
er an employer must furnish requested information, 
all of the circumstances must be considered.  However, the test 
is not a quantitative one of how many information requests 
were fulfilled vis
-
à
-
vis how many were not, but whether R
e-
spondent failed and refu
sed to furnish information that was 
relevant and necessary for the Union to represent the employees 
who have chosen it to represent them.  For example, if 20 unit 
employees were discharged, and pursuant to a union

s info
r-
mation request, an employer provide
d full and complete info
r-
mation as to 19 of them but not the 20th, the failure and refusal 
to provide information pertaining to the 20th employee would 
nevertheless violate the Act.  The ratio could be 50 to 1, or 100 
to 1, but the 1 employee would still b
e potentially adversely 
affected.  In sum, any failures of Respondent to provide rel
e-
vant and necessary information were not cured by its compl
i-
ance with the law as to other requests.    
 
Witnesses and Credibility
 
Witness titles are given as of the time pe
riod relevant to this 
proceeding.
 
The General Counsel

s witnesses included Anne Gentil
-
Archer and Bradley Van Waus, both full
-
time union organizers 
and representatives; and Linda Mefeld, a part
-
time 
registered 
nurse (
RN
)
 
at the hospital, who is also union chapter president 
and a part
-
time paid union representative.
 
Respondent

s witnesses included Lynn McDermott, director 
of nursing of skilled and acute rehabilitation units; Kathy Ri
p-
ple, vice
 
president of nursing; Karla W
aldbillig, human r
e-
sources director; and Sabra Rosener, attorney for Iowa Health 
Systems (IHS), a multiemployer association with which the 
H
ospital is affiliated.  
 
Most salient facts are undisputed, and there were few co
n-
flicts in witness testimony.  Ther
efore, my conclusions in this 
case do not depend on credibility resolution. 
 
Facts
 
Based on the entire record, including the pleadings, testim
o-
ny of witnesses and my observations of their demeanor, doc
u-
ments, and stipulations of the parties, I find the fac
ts as follows.
  
 
Respondent, a corporation
,
 
with offices and places of bus
i-
ness in Dubuque, Cascade, and Elkader, Iowa, engages in the 
operation of an acute
-
care hospital.  Jurisdiction has been a
d-
mitted, and I so find.  Respondent is a senior affiliate of
 
IHS, a 
multihospital organization headquartered in Des Moines, Iowa, 
which provides various services to its members, including a
s-
si
s
tance in negotiating labor agreements.
 
On December 22, 2003, the Union was certified as the excl
u-
sive collective
-
bargaining
 
representative of Respondent

s full
-
time and regular part
-
time nurses, including 
PRN
 
nurses and 
charge nurses, employed at the three locations above.  The 
main hospital facility is in Dubuque.  The unit has approximat
e-
ly 300 employees.
 
Following lengthy n
egotiations, the parties on June 20, 2005, 
reached agreement on a collective
-
bargaining agreement, effe
c-
tive from that date through June 20, 2006.
2
  
Negotiations on a 
successor contract began on March 28, 2006, but no new 
agreement was reached, and the 200
5

2006 agreement expired 
by its terms as of June 21, 2006.  Negotiations continued ther
e-
after, but there is still no new contract.  Management

s negoti
a-
tors in 2006 included 
C
hief 
S
pokesperson Sarah Votroubek and 
Rosener from IHS, Ripple, and Waldbillig.  
The Union

s neg
o-
tiators included 
C
hief 
S
pokesperson Matthew Glasson, Me
r-
feld, and Van Waus, as well as a bargaining team of 8

11 nur
s-
es.   
 
Discontinuance of Pay Raises after Expiration 
 
of 2005

2006 Agreement
 
Article 20.3 of the agreement pertained to 

Ba
se Rate I
n-
creases During Term of Agreement.

  
It stated, in relevant part:
 
 
For the duration of this Agreement, the Hospital will adjust 
the pay of Nurses on his/her anniversary date.  Such pay i
n-
creases for Nurses not on probation, during the term of this
 
Agreement will be three (3) percent.  If a Nurse

s base rate is 
at the top of the range for his/her position, and the Nurse is 
not on probation, such Nurse will receive a lump sum pa
y-
ment of three (3) percent of his/her current base rate . . . . 
 
 
The par
ties stipulated to Respondent

s practice of paying 
nurses raises during the calendar years between January 1, 
                                        
                  
 
2
 
GC Exh. 4.
 
 172
 
                        
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
1996, and June 20, 2005, as follows.
3
  
Nurses were given ann
u-
al 3
-
percent pay increases, unless they were at or near the top of 
their scale.  Thos
e at the top of the scale received a lump sum 
payment of 2, 3, or 4 percent of their salaries, depending on 
their years of service.  Some nurses who were at near the top of 
their range received a combination of a percent increase in their 
wage and a lump s
um payment, totaling 3 percent.  Raises 
could be withheld for poor performance.   
 
The date of receiving the raise was usually the employee

s 
performance review date, which in many (but not all) instances 
was the employee

s anniversary date or date of hire
.
  
 
For some 
nurses, the difference between anniversary and review dates 
was as much as 11 months because of leave from work that did 
not earn seniority.  Further, some employees received increases 
in 6
-
month increments.
 
At negotiations that culminated in 
the 2005

2006 agreement, 
the parties had no discussion about what would happen to the 
pay raises if there was no new agreement at the time the co
n-
tract expired.   
 
By letter dated June 21, 2006, John Knox, chair of the 
H
o
s-
p
i
tal

s board of directors, advise
d employees that because the 
contract had expired on June 20, without a new agreement r
e-
placing it, 
a
rticle 20.3 expired, and 

we will be unable to pr
o-
vide increases to nurses whose anniversary date falls after the 
date of contract expiration (June 20
th
) u
ntil a new contract is 
reached.

4
  
The Union received a copy of this letter from e
m-
ployees but never directly from Respondent.
 
At a negotiations session held on July 17, 2006, Ripple sta
t-
ed there would be no further raises until a new contract was 
signed and that the 
H
ospital would not accept the Union

s pr
o-
posal for retroactive pay to June 21, 2006.  Management reite
r-
ated the position that pay raises would not be made retroactive 
at Octob
er 2006 

Open Forum

 
meetings.
5
  
Such meetings are 
regularly conducted with all staff, not only nurses, on a volu
n-
tary basis and concern various issues of interest to employees.
 
Respondent, in fact, discontinued giving such pay raises for 
nurses whose anni
versary dates fell after June 20, 2006.  At no 
time prior did Respondent give the Union notice of the decision 
to stop paying raises or afford it an opportunity to bargain 
thereover.
 
Conditioning Proposals on Withdrawal of 
 
ULP Charges and Grievances
 
Manag
ement made a 

final

 
contract proposal on June 20, 
2006.
6
  
However, on June 29, at the first bargaining session 
after the expiration of the 2005

2006 contract, Respondent

s 
negotiators presented the Union with a contract proposal ent
i-
tled 

Finley

s Proposa
l to Union in an Attempt to Avoid a 
Strike

Proposal Contingent Upon John Knox

s Discussion 
with the Finley Board of Directors.

7
 
Rosener stated that the proposal went beyond the scope of 
the authority of management

s negotiators and had to be a
p-
                                        
                  
 
3
 
See Jt. Exh. 1, modified by oral stipulations during the hearing.
 
4
 
GC Exh. 14.
 
5
 
See GC Exh. 15, a summary published by Respondent.  
 
6
 
All dates in this section occurred in 2006.
 
7
 
GC Exh. 17.
 
proved by the board, a procedure that would take a day or two.  
She asked the Union to delay the strike/ratification vote (on 
Respondent

s June 20 proposal) that was scheduled for the 
following day.  Glasson replied that this was not an offer that 
could be
 
taken to the membership and that the Union would 
proceed with the scheduled vote.
 
The next day, the membership voted to reject the June 20 
management offer and instead to strike.  By letter dated July 3, 
Rosener advised Glasson that, in essence, the Finle
y 
e
xecutive 
c
ommittee had discussed and approved the June 29 manag
e-
ment proposal.
8
 
She went to make other proposals 

in an attempt to avoid a 
strike.

  
Thus, Respondent offered to remove, at the Union

s 
request, language in its modified proposal giving all
 
nurses, 
whether dues paying or not, the right to vote to vote on whether 
to ratify or reject the 
H
ospital

s contract proposals.  Respondent 
would also agree to remove language in its modified contract 
proposal entitling the hospital to reimbursement from 
the Union 
for costs paid to a nurse
-
contracting agency after notice of a 
strike had been given by the Union and the strike was called 
off.
 
Further, the 
H
ospital would agree to include 
a
rticle 29A 
d
rug 
t
esting in the modified contract proposal only with the
 
cond
i-
tion that the Union agree to withdraw a ULP charge relating to 
drug testing.  In addition, the 
H
ospital would remove language 
it had added to 
a
rticle 33 
w
histleblower that committed the 
Union not to intimidate nurses, only if the Union withdrew 
sever
al ULP charges and a grievance related to the conduct of 
nurses engaged in union activity.  
 
Finally, she stated that the modified contract proposal was 
offered 

with the condition

 
that the Union withdraw two ULP 
charges (including 
Case 
33

CA

0
15132) and 
four grievances 
related to the terms or negotiation of contract language.  This 
was the first time that Respondent had conditioned its proposals 
on withdrawal of ULP charges or grievances.  Nothing in the 
July 3 letter indicated that its terms constituted 
a final offer, or 
that its rejection by the union membership would result in an 
impasse.
 
A strike took place from July 6

8.  The parties met again for 
negotiations on July 17. Waldbillig

s testimony was that at such 
meeting, Glasson stated that the Union w
ould not be opposed to 
including withdrawal of ULP charges and grievances in co
n-
nection with settlement.  Van Waus, on the other hand, testified 
that Glasson told the hospital negotiators that the Union would 
not accept a contract contingent upon removal o
f ULP charges 
and grievances
.
 
Rosener corroborated Waldbillig

s testimony to the extent 
that she testified that following her July 3 letter, Glasson ind
i-
cated a willingness to discuss withdrawal of ULP charges as 
part of negotiations.  She further testifie
d that the Union did not 
later expressly state that it was unwilling to do so but shortly 
afterward filed ULP charges on the matter.
 
Waldbillig

s notes of the July 17 session state: 

Including 
ULP

s and grievances in settling, the union is not opposed and 
may be useful per Matt.  ULP

s regarding bargaining would be 
                                        
                  
 
8
 
GC Exh. 18.  The executive committee consisted of some of the 
members of the board of directors.  
 
  
 
 
                    
                    
  
FINLEY HOSPITAL
 
 
                    
            
 
          
  
173
 
 
 
mute
 
[sic].  Others the union may not withdraw.  May not want 
to withdraw all grievances either.  For example on call and call 
back grievance and disciplinary matters.

9
  
These notes and 
Rosener

s and Waldbillig

s testimony were not necessarily 
inconsistent with Van Waus

 
testimony.  Neither Rosener nor 
Waldbillig testified that Glasson said that the Union would 
entertain withdrawing 
all
 
charges and grievances.  Based on 
testimony and Waldbillig

s
 
notes, I find that Glasson stated at 
the meeting that the Union was open to discussing withdrawal 
of certain ULP charges and grievances but not others.
 
Following the Union

s filing of ULP charges on the basis of 
the July 3 letter, Respondent did not renew
 
its demand that the 
Union withdraw any ULP charges or grievances as a quid pro 
quo for an agreement.  Such demand was not contained in ma
n-
agement

s next proposal, presented on August 17.
 
Information Requests

Unit Operations Councils (UOCs) 
 
and Work
-
R
elat
ed Illness
 
Prior to negotiation of the 2005

2006 agreement, Respon
d-
ent had UOCs in place, and the Union has never played any 
role in their operations.  The 
H
ospital

s larger units have 
UOCs, but some of the smaller ones use their staff meetings to 
serve UO
C functions.  According to Ripple, the UOCs are d
e-
signed to get staff together and to focus on issues in a unit, with 
focus on day
-
to
-
day operations, quality, and safety.  Each UOC 
has a recorder, who either types up the minutes her or himself 
or gives the
m to the ward secretary for typing.  The minutes are 
then either posted on the unit bulletin board or placed in binders 
kept at the unit that are accessible to all employees.
10
  
The pa
r-
ties stipulated that some worksite leaders (stewards) have been 
members
 
of UOCs on some units; that R
espondent
 
Exh
ibit
 
19 
minutes of the Peri
-
op unit UOCs December 12, 2005 meeting, 
represents an example of the format in which minutes are no
r-
mally taken; and that RN Vonda Wall, who recorded the 
minutes contained in R
espondent
 
Exh
ibit
 
19, was a worksite 
leader at the time.  
 
There are about 20 worksite leaders, with not all units having 
one.  Ripple testified that the hospital affords  worksite leaders 
exactly the same access to information contained on bulletin 
boards and in b
inders as any other employees; no more, no less.  
She conceded that worksite leaders normally would not go to 
areas where they do not work.  Nothing in the record suggests 
that Respondent ever offered to allow worksite leaders to look 
for information on th
e UOCs on their worktime or authorized 
them to go to units other than where they worked for that pu
r-
pose.
 
Article 3 of the 2005

2006 agreement created a joint labor
-
management 
c
ollaborative 
n
ursing 
c
ouncil, 

to promote the 
professional practice of nursing 
care

 
at the 
H
ospital.  Co
m-
prised of 13 members (6 staff nurses appointed by the Union, 6 
management representatives, and the vice president of patient 
care services), it was to meet at least every other month. 
 
In 2006, an out
break of mumps occurred in the 
Dubuque a
r-
ea, and certain nurses at the 
H
ospital cont
r
acted the disease.
 
                                        
                  
 
9
 
GC Exh. 22 at 1.
 
10
 
Illustrations of the
 
bulletin boards and binders in various units are 
contained in R. Exh. 18.
 
By letter dated April 26, 2006, to Waldbillig, Van Waus r
e-
quested various kinds of information 

In preparation for our 
next collective bargaining sessio
n.

11
  
Included were the fo
l-
lowing:
 
 
1)
 
A list of the members of each units operational[sic] 
council, a description of the function of the councils, a 
list of the issues discussed by each council and the 
res
o
lutions of the council, all minutes of each units o
p-
erational council meetings since June 20, 2005, and the 
methodology used in selecting members of each units 
council.
 
2)
 
List each nurse who has called out sick due to a work 
related illness or exposure, the date of the call out, the 
unit, the reason stated, 
and whether or not the nurse 
was replaced.
 
 
Van Waus testified that he requested the information about 
the UOCs because he had received information from unit e
m-
ployees that the UOCs were discussing staffing issues that 
could replace nurses with technical e
mployees, and changing 
hours of work, including the possibility of implementing rota
t-
ing shifts.  His concern was that this could undermine the status 
of the Union as the exclusive
-
bargaining representative, as well 
as infringe on the functions of the cont
ractually
-
established 
c
ollaborative 
n
ursing 
c
ouncil.  He further testified that he 
wished the information about nurses who had called out sick 
due to a work
-
related illness or exposure, because nurses had 
told him that the 
H
ospi
t
al had replaced nurses who 
were out 
with the mumps with nonnurses.  They further reported to him 
that the 
H
ospital had not been paying workers

 
compensation 
correctly under state law but had forced them to use their paid 
time off under the contract before such compensation benefits 
kicked in.  At no time did Van Waus explain, orally or in wri
t-
ing, why he wanted information about the UOCs, and at no 
time did Respondent request such an explanation. 
 
Waldbillig replied by letter dated May 2,
12
 
stating that with 
regard to the above
-
two i
tems, as well as two other requests not 
germane here, 

[W]e do not see these issues as relevant to any 
issue that is being negotiated for a new contract or relevant to 
enforcement of the current collective bargaining agreement and 
will not be providing any
 
information response to these r
e-
quests.

  
In addition, she accused Van Waus of attempting to 
harass her with voluminous information requests for info
r-
mation not relevant to the representation of bargaining unit 
employees, and threatened that if he continu
ed to so, the hosp
i-
tal would file ULP charges against the Union.  As noted earlier, 
Respondent never in fact filed any.
 
Neither Waldbillig nor anyone else from management ever 
told Van Waus where he could find minutes of the UOC
s
, 
which Respondent never pr
ovided to the Union.  As a union 
representative, he was limited to the cafeteria, as any member 
of the public, and he did not have access to areas in the units 
where patient information was maintained.
  
 
                                        
                  
 
11
 
GC Exh. 11.  All dates hereinafter in this section occurred in 2006, 
unless otherwise indicated.
 
12
 
GC Exh. 12.
 
 174
 
                        
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
By letter dated January 12, 2007, Waldbill
i
g advised
 
Van 
Waus that Respondent had learned from the Regional Office 
that his April 26 information request had sought information 
about nurses who were absent from work due to contracting the 
mumps, which had not been clear from his request.
13
 
 
She e
n-
closed copi
es of OSHA 
f
orm 300 logs for the year 2006, which 
listed nurses who had called off work due to workplace illness 
or injury and described the reasons, including 

mumps di
s-
ease.

14
 
At no time did the hospital furnish Van Waus with info
r-
mation regarding the p
ositions of those who filled in for nurses 
who called out ill because of the mumps.
 
Information Request Pertaining to Gina 
 
Gross

 
Termination
 
At the outset, I note that the issue here is a limited one:  as 
clarified by the General Counsel at hearing, it i
s solely whether 
Respondent violated the Act by failing and refusing to bargain 
an accommodation with the Union when it invoked the conf
i-
dentiality defense as a ground for not disclosing the names and 
contact information of patients

 
family members and cow
orkers 
who had complained about Gross. 
 
Charge Nurse Gross was terminated on June 22, 2005, for 

Behavior which disrupts a fellow employee(s) performance of 
their duties and creates dissatisfaction of care for a patient 
and/or their family members and 
friends.

15
 
The termination notice she was given that day listed six dates 
of occurrences:  April 4, May 28, June 1, 7, 11, and June 14.  It 
went on to provide details of five incidents, without specifying 
the names of the complainants or the dates.  The f
irst two star
t-
ed with 

From a patient

s family:

 
and the remaining three 
began with 

Co
-
worker.

  
 
Present at the termination interview, in addition to Gross, 
were Gross

 
supervisor, Lynn McDermott, Waldbillig, and 
union worksite leader (steward) Vonda Wall.     
 
The parties stipulated that Gross testified at the step 5 grie
v-
ance hearing (described subsequently) that at the time of her 
termination, she was aware of the ide
ntity of one of the p
a-
tients

 
family members because she knew her outside of work 
and was acquainted with her.  I also credit Waldbillig

s test
i-
mony that at the termination interview, Gross stated that she 
was aware of the identify of one of the three cowo
rkers whose 
complaint was described.
 
The parties further stipulated that at the step 5 hearing, Gross 
testified as follows.  She was made aware of the two patients

 
family members

 
complaints listed in her termination notice 
shortly after they were receive
d by the 
H
ospital; she was aware 
                                        
                  
 
13
 
GC Exh. 13.
 
14
 
Respondent had provided the OSHA logs for 2004 
and 2005, pu
r-

(R. Exh. 1
-
A at 2), seeking reports and logs on work
-
related accidents 
and illnesses for the last 2 years.  Further, in response to par. 7(b) of 
that request, asking for cop
ies of patient care policies affecting nurses 
for each department, Respondent had included certain information 


5.  Waldbi
l-
lig testified this information would have applied to other units with 
UOCs, 
but this was never related to the Union.
 
15
 
See GC Exh. 5, notice of termination.  All dates hereinafter in this 
section occurred in 2005, unless otherwise indicated.
 
of the identity of the patients at those times; following her di
s-
charge, she was provided a copy of the investigation file from 
the Union (which the Union received in early August) and was 
able to determine their identities
 
based in part upon those same 
complaints; and she did not at any time tell the Union whom 
she thought they were because she did not want to violate the 
Health Insurance Portability and Accountability Act of 1996 
(HIPAA).
16
 
By letter to Waldbillig dated Ju
ly 7, Gentil
-
Archer requested 
various types of information in order to prepare for a grievance 
on the termination.
17
  
Pertinent here, the request included the 
names and contact information of all patients

 
family members 
and of all coworkers cited in the d
isciplinary notice.  Gentil
-
Archer testified that she wanted this information because the 
Union wished to conduct first
-
hand interviews with family 
members and coworkers to make certain that what was stated in 
the termination notice was accurate.
 
The Union
 
filed a grievance as per 
a
rticle 5 of the contract, 
which Gross signed on July 12, contending that the termination 
violated 
a
rticles 6.1 and 6.2 of the agreement.
18
  
The former 

reason that 

 
By letter dated July 13, Waldbill
i
g responded to the July 7 
information request.
19
  
She agreed to provide certain info
r-
mation that had been requested:  sanitized information on nur
s-
es who had been terminated over the pa
st 3 years and the re
a-
sons therefore, sanitized copies of disciplinary notices that had 
been given to nurses over the past 3 years for disruptive beha
v-
ior or similar conduct, Gross

 
personnel file, and the dates and 
places of the occurrences cited in the t
ermination notice.  Ho
w-
ever, she stated that the hospital would not provide the names 
of patients or their family members 

as we view that info
r-
mation as confidential;

 
further, the names of coworkers would 
not be provided because they had specifically req
uested to r
e-
main anonymous.  Waldbillig pointed out that if the matter 
went to  step 4 of the grievance procedure, it might be nece
s-
sary for the hospital to reveal their names.  After receipt of this 
letter, Gentil
-
Archer called Waldbillig and reiterated h
er r
e-
quest for patients

 
family members

 
names.
 
Either with this letter or thereafter, Respondent, by both fax 
and letter, provided
 
Gentil
-
Archer with Gross

 
investigation 
file, which included redacted hospital reports of patients

 
fam
i-
ly members

 
complain
ts (not written by the family members 
themselves) and coworker complaint forms.  With cover letter 
dated July 19, Waldbillig furnished the information she had 
agreed to provide in her July 13 letter, with the possible exce
p-
tion of Gross

 
personnel file, wh
ich Waldbillig said she unde
r-
stood had already been obtained.
20
  
In any event, it is undispu
t-
ed that the personnel file was provided to the Union.  
 
                                        
                  
 
16
 
In general, with certain exceptions not germane here, the statute 
prohibits disclosure
 
of the names of patients who register complaints 
about their health care treatment.
 
17
 
GC Exh. 6.
 
18
 
GC Exh. 7.
 
19
 
GC Exh. 8.
 
20
 
R. Exh. 3.  The parties stipulated this document did not name any 
coworkers.
 
  
 
 
                    
                    
  
FINLEY HOSPITAL
 
 
                    
            
 
          
  
175
 
 
 
Before the step 3 grievance meeting on August 8, the Union 
received from the Iowa Work Force Development (I
WFD), a 
S
tate agency, a copy of what the hospital had submitted to it in 
connection with Gross

 
unemployment compensation claim.
21
 
Included
 
was the following:
 
A memorandum dated May 4 by McDermott, detailing co
m-
plaints against Gross by a patient

s wife tha
t day (p. 70)
.
 
A customer satisfaction form filled out by McDermott, d
e-
tailing complaints against Gross by a patient

s daughter and 
son, received on April 4 (p.
 
71)
.
 
 
A memorandum dated May 5 by McDermott, describing a 
meeting she had with Gross that day, 
apparently about the 
above April 4 complaint (p. 72)
.
 
A customer satisfaction form filled out by Ripple, detailing 
complaints against Gross from a patient

s wife and son, r
e-
ceived on June
 
14 (p. 73)
.
 
A customer satisfaction form filled out by McDermott, d
e-
tailing complaints against Gross from a patient

s son, received 
on June 13 (p. 74).  
 
A memorandum dated May 30 by McDermott, describing 
her meeting with Gross about an incident with a coworker the 
previous weekend (p. 76).
 
In each of the three customer sa
tisfaction forms, a phone 
number was shown in the box next to the box for the person(s) 
making the report, who were not named.  Gentile
-
Archer test
i-
fied that because she did not know whose phone numbers were 
listed, she did not dial them.  Rather, she call
ed Waldbillig.  
Referring to her request for the names of the patients

 
family 
members and of coworkers, she mentioned that some of the 
information had not been redacted.  Waldbillig responded that 
she had not noticed this.
 
Waldbillig testified that the ph
one numbers were provided to 
IWFD with no intention that they be disclosed to the Union.  
However, she also testified that when an employer sends i
n-
formation to that agency, such information is forwarded to the 
other party.  In any event, based on Responde
nt

s consistent 
position throughout, that those phone numbers were not meant 
to appear and that Respondent

s disclosure of the identity of the 
patients

 
family members would have violated HIPAA, I find 
that it did not intentionally provide such information
 
to the 
Union.
 
According to Waldbillig, at the step 3 grievance hearing on 
August 8, Gentile
-
Archer said that she was going to call the 
phone numbers listed on the investigative reports of patient 
complaints and conduct her own investigation.  In contrast,
 
the 
parties stipulated, in lieu of calling Gentile
-
Archer back on 
rebuttal, that she would testify that at no time did she tell R
e-
spondent she was going to call the phone numbers of patients

 
family members that had been disclosed to the Union.  Waldbi
l-
li
g

s notes of the meeting do not support a conclusion that Ge
n-
tile
-
Archer made such a statement.  Thus, they say that Gentile
-
Archer 

wants copies of the information with names included.  
She wants to complete her own investigation.  She has filed an 
                                        
                  
 
21
 
R. Exh. 4.  The fax cover page reflects that t
he hospital faxed the 
documents to the agency on August 1.  Respondent did not directly 
furnish them to the Union.
 
unfair
 
labor practice on this.

22
  
They reflect nothing about her 
stating that she would make any telephone calls.  In any event, 
for reasons to be discussed, my conclusions do not depend on 
which version is credited.
 
Because the grievance was unresolved at step
s 2 through 4, it 
was scheduled for a 5th and final step hearing before a retired 
state court judge who, according to 
a
rticle 5.10, would render a 
decision limited to whether or not the 
H
ospital

s interpretation 
of the agreement and its disciplinary decisi
on were 

arbitrary or 
discriminatory.

  
The judge would either uphold the termin
a-
tion or order Gross reinstated.  Although this is technically not 
arbitration per se, the parties have referred to it as such, and the 
difference is immaterial for purposes of
 
my decision.
 
By letter dated September 27 to Gentil
-
Archer, Rosener r
e-
ferred to several discussions through the Regional Office r
e-
garding possible non
-
Board settlement.
23
  
She stated that the 
hospital had agreed not to call the patients

 
family members as
 
witnesses in the arbitration case and was prepared to disclose 
the names of employees who had witnessed Gross

 
abuse of a 
patient.  However, inasmuch as the Union was insisting that the 
hospital disclose the names of patients

 
family members, the 
parties 
were at an impasse, and the hospital was therefore i
m-
plementing its final offer by providing the names of coworkers 

who witnessed Gina Gross

 
abuse of a patient.

  
She later 
named four individuals, again describing them as coworkers 
who witnessed patient 
abuse.  Rosener mentioned nothing in 
the letter about the coworkers who complained about Gross

 
conduct vis
-
à
-
vis themselves and, in the absence of record ev
i-
dence, I will not find that they were the same coworkers who 
witnessed Gross abusing patients.
 
Of 
the four named coworkers, the Union had contact info
r-
mation for only one (who was in the bargaining unit).  Another 
had left the hospital, and the remaining two were nursing assi
s-
tants who were not in the unit.  In its defense, the 
H
ospital co
n-
tends that i
n each unit, a scheduling book is maintained for the 
employees assigned to the floor.  It includes employees

 
contact 
information (home telephone numbers) and is accessible to all 
employees.  
 
The Union never agreed to withdraw its request for patients

 
fa
mily members

 
names and contact information if Respondent 
agreed not to call them at the step 5 hearing.  According to 
Gentil
-
Archer, even had Gross been able to determine what 
patients were involved, the Union would have violated HIPAA 
by asking her for t
he names of their family members.
 
The step 5 hearing was held on May 22 and June 12, 2006, 
before Judge L. D. Lybbert
. 
 
Because of a miscommunication, 
the first day

s proceeding was not transcribed.  The parties 
stipulated that at the hearing, Respondent c
ontinued to rely on 
complaints by patients

 
family members and coworkers in su
p-
port of its decision to terminate Gross.  In his decision, issued 
on July 26, 2006, Judge Lybbert upheld the termination as not 
arbitrary or discriminatory.
24
  
Whether or not th
e patients

 
fam
i
ly members testified, he clearly considered most, if not all, 
                                        
                  
 
22
 
GC Exh. 21 at 0023.
 
23
 
GC Exh. 9.
 
24
 
GC Exh. 10.
 
 176
 
                        
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
of the incidents referenced in the termination letter.  Thus, he 
noted, on p
age
 
2:
 
 
McDermott received a flurry of complaints about Gross

s i
n-
terpersonal relationships from co
-
wo
rkers, as well as patients 
and their families during the last few weeks prior to her di
s-
missal.  One patient and his family were so upset with Gross

s 
behavior and attitude that they transferred the patient to a
n-
other hospital and threatened to sue her and
 
the Hospital.
 
Analysis and Conclusions
 
Discontinuance of Pay Raises after Expiration of 
 
2005

2006 Agreement
 
As a general rule, an employer may not make unilateral 
changes when the parties are engaged in negotiations for a new 
agreement and there has been no overall impasse, absent a 
showing that a union has engaged in delay tactics, or that the 
employer has econ
omic exigencies.  
Pleasantview Nursing 
Home, 
335 NLRB 961, 962 (2001); 
Bottom Line Enterprises
, 
302 NLRB 373, 374 (1991).  Respondent has not alleged the 
parties bargained to impasse; indeed, negotiations continued 
after the instant charges were filed.  No
r has Respondent a
l-
leged economic exigencies or that the Union engaged in dela
y-
ing tactics.  
 
Rather, Respondent has relied on the contention that it was 
privileged to stop giving pay raises upon expiration of the co
n-
tract because of its sound arguable int
erpretation of the  la
n-
guage of 
a
rticle 20.3 (

For the duration of this Agreement

).  
Respondent further argues that this language constituted a 
waiver by the Union.   
 
Addressing first the waiver argument, an employer may la
w-
fully make changes at the expi
ration of a contract if a union has 
waived the right to bargain over them.  The employer conten
d-
ing this bears the high burden of demonstrating that the union 
has clearly and unequivocally relinquished such right. 
 
Bath 
Iron Works Corp.
, 345 NLRB 
499, 502
 
(2005), enfd. 475 F.3d 
14 (1s
t
 
C
ir. 2007); 
Intermountain Rural Electric Assn.
, 305 
NLRB 783, 786 (1991), enfd. 984 F.2d 1562 (10th Cir. 1993) 
(

A union must clearly intend, express, and manifest a co
n-
scious relinquishment

); 
TCI of New York
, 301 NLRB 822, 
824 
(1991).  
 
Respondent has failed to meet that burden.  Contrary to R
e-
spondent, I do not conclude that the Union

s agreement to the 
language  

For the duration of this Agreement

 
ipso facto 
amounted to any kind of waiver of the Union

s rights to later 
ba
rgain over changes to the policy on raises. 
Cauthorne Truc
k-
ing
, 256 NLRB 721, 722 (1981), cited by Respondent, is di
s-
tinguishable.  There, the provision specifically stated that pe
n-
sion obligations would terminate at contract expiration unless 
they were co
ntinued in a new agreement.  Moreover, nothing in 
the negotiations leading to the 2005

2006 agreement supports 
the waiver argument.  Thus, no discussions took place during 
those negotiations about what would happen to raises when the 
contract expired, if n
o successor agreement had been negotia
t-
ed.  
 
I also reject Respondent

s contention that its arguable co
n-
struction of contractual language gave it the right to stop 
providing pay raises.  In situations such as this, where the co
l-
lective
-
bargaining agreement
 
has expired, and there has been 
no clear waiver by the Union, any matters of private contractual 
interpretation between the parties should be superseded by the 
statutory protection of employees

 
Section 7 rights, as held by 
the Board in 
AlliedSignal Aeros
pace
, 330 NLRB 1216 (2000), 
enf. denied sub nom
. 
Honeywell International, Inc. v. NLRB, 
 
253 F.3d 119 (D.C. Cir. 2001)
,
 
governs.
25
 
There, the Board 
determined that an employer

s cessation of paying severance 
benefits after the expiration of the contract co
nstituted a unila
t-
eral change in violation of Section 8(a)(5) and (1) of the Act.  
As the Board stated (at 1216):
 
 
Whatever the scope of the Respondent

s obligation as a ma
t-
ter of contract, there is no basis for finding that the Union 
waived its right to c
ontinuance of the status quo as to terms 
and conditions of employment after contract expiration.  I
n-
deed, there is absolutely no evidence that the Respondent and 
the Union, as negotiating partners [when the contract was n
e-
gotiated] even considered the ques
tion of the Respondent

s 
statutory 
obligation to maintain existing severance benefits a
f-
ter expiration of the agreement . . . . [
I
talics in original
.
]  
 
 
Cf. 
Trans
M
ontaigne, Inc.
, 337 NLRB 262 (2001) (successor 
employer

s obligation to recognize union stat
utory, not contra
c-
tual, in nature).  
 
A
ccepting Respondent

s position would have the immediate 
natural effect of causing unit employees to believe that they 
have been effectively punished for supporting the Union, since 
they have been deprived of the raise
s they received not only 
during the term of the contract but for many years before then.  
This, in turn, would result in discouraging them from engaging 
in union support or activity, an outcome inconsistent with the 
purposes of the Act.  As the Board aptly
 
articulated in 
Inte
r-
mountain Rural Electric Assn.
, supra at 789, regarding an e
m-
ployer

s making changes in pay calculations that adversely 
affected employees:
 
 
[T]hese were . . . areas in which the entire bargaining unit was 
affected adversely in the most
 
fundamental way

their 
paychecks.  These actions would likely place the Union at a 
serious disadvantage in terms of maintaining the support and 
trust of the employees.  This would serve to undercut the U
n-
ion

s authority at the bargaining table.  (Partially
 
quoted in 
Dynatron/Bondo Corp.
, 333 NLRB 750, 753 at fn. 8 (2001).
 
 
I therefore conclude that Respondent violated Section 8(a)(5) 
and (1) of the Act by unilaterally discontinuing raises without 
first having afforded the Union notice and an opportunity to 
bargain.  Ergo, I further conclude that Respondent violated 
Section 8(a)(1) by announcing to employees that they would no 
longer get raises upon expiration of the agreement and by sta
t-
ing that it would not give the raises

that it unlawfully disco
n-
tinued pa
ying on June 21, 2006
,

retroactively to June 21, 
2006.
 
                                        
                  
 
25
 
The Board has not reversed its position since enforcement was d
e-
nied, and I am unaware
 
of any contrary Sixth Circuit Court of Appeals 
decisions.
 
  
 
 
                    
                    
  
FINLEY HOSPITAL
 
 
                    
            
 
          
  
177
 
 
 
Conditioning Reaching Agreement in Bargaining on
 
 
Withdrawal of ULP Charges and Grievances
 
A party may bargain to impasse over a mandatory subject of 
bargaining, concerning 

wages, hours, and other 
terms and 
conditions of employment,

 
but not over a nonmandatory (or 
permissive) one.  
NLRB v. Borg
-
Warner Corp.
, 356 U.S. 342, 
349 (1958); 
Success Village Apartments, Inc.
, 347 NLRB 
1065, 
1070
 
(2006); 
Detroit Newspaper Agency
, 327 NLRB 799, 800 
(1999)
.  
W
ithdrawal of ULP charges is considered a nonmand
a-
tory subject of bargaining.  
Hilton

s Environmental, Inc.
, 320 
NLRB 437, 455 (1995); 
Magic Chef, Inc.
, 288 NLRB 2, 15 
(1988); 
Laredo Packing Co.
, 254 NLRB 1, 30 (1981).  The 
same holds true for the withdrawa
l of pending grievances.  
Good GMC, Inc.
, 267 NLRB 583 (1983).  
 
As a corollary, a party may not insist on a nonmandatory 
subject of bargaining as a condition precedent to entering into 
any collective
-
bargaining agreement, because this amounts to a 
refusal
 
to bargain about the subjects that are within the scope of 
mandatory bargaining.  
Borg
-
Warner Corp.
, supra at 349; 
D
e-
troit Newspaper Agency, 
supra at 800; 
Union Carbide Corp.
, 
165 NLRB 254 (1967), enfd. sub nom. 
Oil Workers Local 3
-
89 
v. NLRB, 
405 F.2d 11
11 (D
.
C
.
 
Cir. 1968).  Distinguishable are 
situations where a party merely presents, and even repeats, a 
demand for a nonmandatory subject, without positing it as an 
ultimatum.  
Detroit Newspaper Agency
, ibid.  See also 
Taft 
Broadcasting
 
Co
.,
 
274 NLRB 260, 
261 (1985).  An employer 
may do so until a union unequivocally rejects acceptance of 
inclusion of such in an agreement.
 
The alleged violations relate to statements in Rosener

s letter 
of July 3, 2006, conditioning modified proposals on certain 
matters on t
he Union

s withdrawal of related ULP

s and grie
v-
ances, and stating in regard to Respondent

s June 29 proposal, 
that 

Finley offers the modified contract proposal with the co
n-
dition that the Union will withdraw [listed ULP charges and 
grievances].

  
 
Nothin
g in the letter expressly stated or otherwise indicated 
it was a final offer.  Significantly, the June 29 proposal supe
r-
seded a prior hospital offer that had been termed 

final.

  
In 
these circumstances, the Union could not reasonably have i
n-
ferred that th
e July 3 proposal was the 
H
ospital

s last offer, the 
Union

s rejection of which would result in impasse.  Indeed, 
after the Union rejected the July 3 proposal, stating that it 
would not agree to withdraw ULP charges and grievances, the 
parties met again fo
r negotiations, and Respondent dropped its 
demand that the Union withdraw them.  In view of all of these 
factors, I cannot conclude that Respondent insisted that the 
Union withdraw ULP charges and grievances as a quid pro quo 
for reaching 
any
 
agreement, ei
ther as to particular provisions or 
on a contract as a whole, or that Respondent indicated that i
m-
passe would result if the Union would not agree thereto.
 
In sum, Respondent lawfully presented a demand for a no
n-
mandatory subject but did not put it forward 
as an ultimatum 
that would result in the success or failure of negotiations on a 
new contract.  See 
Detroit Newspaper Agency
, supra at 800.  
Accordingly, I recommend that this allegation be dismissed. 
 
Information Concerning the Unit Operations 
 
Councils (
UOCs)
 
and Nurses

 
Sick
-
Out Records
 
An employer is obliged to supply information requested by a 
collective
-
bargaining representative that is relevant and nece
s-
sary to the latter

s performance of its responsibilities to the 
employees it represents.  
NLRB v. 
Acme Industrial Co.
, 385 
U.S. 432 (1967); 
NLRB v. Truitt Mfg. Co.
, 351 U.S. 149 (1956).  
 
Although an employer need not automatically comply with a 
union

s information request, with its duty to provide such tur
n-
ing on the circumstances of the particular ca
se, 
Detroit Edison 
Co. v. NLRB
, 440 U.S. 301, 314 (1979), requested information 
that relates directly to the terms and conditions of represented 
employees is presumptively relevant.  
Beverly Health & Reh
a-
bilitation Services, 
328 NLRB 885, 888 (1999); 
Samaritan 
Medical Center, 
319 NLRB 392, 397 (1995)
.  
The Board a
p-
plies a liberal, discovery
-
type standard in determining what 
requests for information must be honored.  
Raley

s Superma
r-
ket
, 349 NLRB 
26, 29 
(2007); 
Postal Service
, 337 NLRB 820, 
822 (2002); 
Brazos Electric Power Co
-
op
, 241 NLRB 1016, 
1018 (1979).  Thus, the requested information need only be 
potentially relevant to the issues for which it is sought.  
Pen
n-
sylvania Power Co.
, 301 NLRB 1104, 1104

1105 (1991); 
Conrock Co.
, 263 NLRB 1293, 1294 (19
82).  
 
I conclude that information pertaining to the UOCs was pr
e-
sumptively relevant, inasmuch as the UOCs are designed to 
bring staff together and have as their focus day
-
to
-
day oper
a-
tions, quality, and safety

matters that directly concern nurses

 
working
 
conditions.  Moreover, the existence of the joint labor
-
management council established by the collective
-
bargaining 
agreement raised the possibility of overlap or conflict in fun
c-
tions between it and the UOCs.  Similarly, information relating 
to the healt
h and safety of nurses was also presumptively rel
e-
vant.
 
Although Van Waus did not articulate reasons why he wan
t-
ed information about the UOCs or the sick
-
out records, the 
Union was not required
 
to make a specific showing of 
rel
e-
vance unless Respondent had 
rebutted the presumption of such.  
See 
Southern California Gas Co.
, 346 NLRB 
449
 
(2006); 
Mathews Readymix, Inc.
, 324 NLRB 1005, 1009 (1997), enfd. 
i
n relevant part 165 F.3d 74 (D.C. Cir. 1999); 
Ohio Power Co.
, 
216 NLRB 987, 991 (1975), enfd. 531 F.2d 1381 
(6th Cir. 
1976).  Further, to the extent that Respondent felt that the r
e-
quests were ambiguous or overbroad, it had the obligation to 
request clarification and/or comply with them to the extent that 
they encompassed necessary and relevant information.  See
 
Mission Foods
, 345 NLRB 
788, 789

790
 
(2005); 
National 
Steel Corp.
, 335 NLRB 747, 748 (2001); 
Keauhou Beach H
o-
tel
, 298 NLRB 702 (1990). 
 
Respondent asserts that it had no obligation to provide the 
Union with information concerning the UOCs, including 
minutes of their meetings, because some worksite leaders have 
been members of some UOCs, and the information was othe
r-
wise available to the Union through its worksite leaders.  This 
argument does not pass muster, because the existence of alte
r-
native means 
for a union to obtain requested information no
r-
mally fails as a justification for an employer

s refusal to furnish 
it.  See 
River Oak Center for Children, Inc.
, 345 NLRB 
1335, 
 178
 
                        
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
1336
 
(2005); 
King Soppers, Inc.
, 344 NLRB 
842, 843
 
(2005); 
Kroger Co.
, 226 NLRB 
512, 513 (1976).  The Sixth Circuit 
Court of Appeals has expressly approved of this proposition.  
See 
ASARCO, Inc. v. NLRB
, 805 F.2d 194, 198 (6th Cir. 1986).  
As the Board articulated in 
Kroger Co. 
(
supra 
at 513):
 
 
Absent special circumstances, a union

s 
right to information is 
not defeated merely because the union may acquire the nee
d-
ed information through an independent course of investig
a-
tion.  The union is under no obligation to utilize a burdensome 
procedure of obtaining desired information where the 
e
m-
ployer may have such information available in a more co
n-
venient form.  The union is entitled to an accurate and author
i-
tative statement of facts which only the employer is in a pos
i-
tion to make. 
[F
ootnotes omitted
.]
 
 
In this regard, Respondent

s theory w
ould place an untenable 
burden on worksite leaders who, in the absence of a contrary 
suggestion by Respondent, would be required to try to amass 
the information on their own time by looking through binders 
and on bulletin board postings, in some cases, in 
units where 
they do not work.  Respondent cannot shake off its statutory 
responsibility in such a manner. 
 
Other than furnishing partial information on one unit, R
e-
spondent did not provide the information requested about the 
UOCs, and its failure and refus
al to do so violated Section 
8(a)(5) and (1) of the Act.
 
As to the information requests concerning work
-
related il
l-
ness, Respondent had already provided the Union with the 2004 
and 2005 OSHA logs in response to another information r
e-
quest, and it was not r
equired to reprovide them.  See 
Wackenhut Corp.
, 345 NLRB 
850
 
(2005); 
King Soopers, Inc.
, 
supra at 
846
 
fn. 6.
 
The 2006 OSHA logs were furnished in January 2007, after 
discussions with the Regional Office as to why the Union 
wanted them (in connection with 
nurses absent from work due 
to contracting the mumps).  However, as noted earlier, it was 
incumbent upon Respondent to seek further clarification from 
the Union at the time the April 2006 information request was 
made, if it had questions about the relevanc
y or scope of the 
request.  Respondent failed to do so.  An employer has a duty to 
furnish information in a timely fashion.  
Beverly California 
Corp.
, 326 NLRB 153, 157 (199
8
);  I
nterstate Food Pr
o-
cessing
, 283 NLRB 303, 306 (1987).  Belated compliance does
 
not cure an unlawful refusal.  
Iron
 
W
orkers Local 86
, 308 
NLRB 173 at fn. 2 (1992); 
Interstate Food Processing
, 
supra
.  
Accordingly, the 2006 OSHA logs were untimely provided.  
Respondent has never provided the Union
 
with the information 
it sought regarding what employees replaced nurses who were 
off work due to the mumps, as the request was later narrowed.
 
In sum, I conclude that by not providing the 2006 OSHA 
logs in a timely fashion and by not providing information
 
about 
who replaced nurses off from work due to the mumps in 2006, 
Respondent violated Section 8(a)(5) and (1) of the Act.
 
Refusal to Disclose Names and Contact Information of 
 
Patients

 
Family Members and Coworkers 
w
ho 
 
Complained about Gross
 
When a party
 
refuses to supply requested information on the 
grounds of confidentiality, it then bears the burden of coming 
forward with an offer of accommodation that will meet the 
needs of both parties.  
National Steel Corp.
, supra at 748; 
Bo
r-
gess Medical Center
, 342
 
NLRB 1105, 1106 (2004); 
Pennsy
l-
vania Power
, 
301 NLRB 
at 1105

1106.  The burden was thus 
on Respondent, not the Union, to suggest alternatives.  It is 
irrelevant that Gross and the Union might have been able to 
ascertain the identities of the complainants 
and find ways to 
contact them, since Respondent

s invocation of confidentiality 
as a basis for not supplying such information is not at issue.  I 
also reject Respondent

s argument that deferral to arbitration 
was the appropriate method to determine the acc
ommodation, 
because the Board has a longstanding policy of refusing to 
defer information disputes.  
Team Clean, Inc.
, 348 NLRB 
1231 
at fn. 1 (2005); 
Shaw

s Supermarkets
,
 
339 NLRB 871 (2003).
 
Respondent responded to the July 7, 2005 request that i
n-
cluded th
e above information by letter of July 13, 2005, stating 
that it was confidential and would not be furnished.  Respon
d-
ent made no efforts to offer an accommodation prior to the 
Union

s filing of a charge on the matter on July 28, 2005.  The 
next question is
 
whether Respondent

s later actions amounted 
to attempts at accommodation, even though not so entitled.  As 
to the information that Respondent provided to the IWFD, this 
was not directly provided to the Union, and it is undisputed that 
any unredacted phone
 
numbers were not meant for the Union. 
 
Accordingly, I do not conclude that this constituted any kind 
of effort at accommodation.
 
The key issue is whether any proposals Respondent made in 
postcharge settlement discussions referenced in Rosener

s Se
p-
tember 
27, 2005 letter should be deemed offers of accommod
a-
tion.  The letter reflects that Respondent had made proposals, 
including not calling patients

 
family members as witnesses at 
the step 5 hearing, and disclosing the names of employees who 
had witnessed Gr
oss

 
abuse of patients, but that the Union had 
insisted on disclosure of the patients

 
family members

 
names.  
Rosener stated that because there was an impasse, Respondent 
was implementing its final offer, and she went on to list those 
employees

 
names.  A
s noted previously, there is nothing to 
indicate these discussions included the matter of coworkers 
who had complained about Gross

 
conduct vis
-
à
-
vis the
m-
selves.  
 
As discussed above, information must be furnished in a tim
e-
ly fashion, with late compliance 
failing to negate an earlier 
unlawful refusal.  When it comes to bargaining an accommod
a-
tion, the situation is different to the extent that a union will not 
be receiving information in the form in which it was requested.  
There is no assurance that an empl
oyer

s offers to provide a
l-
ternatives will be accepted or that the parties will reach agre
e-
ment on the scope of information to be furnished, since the law 
does not require an employer to successfully bargain an a
c-
commodation with a union, only to make bona
 
fide efforts to 
achieve such.
 
Three considerations, taken together, cause me to conclude 
that Respondent

s postcharge offers of accommodation sati
s-
  
 
 
                    
                    
  
FINLEY HOSPITAL
 
 
                    
            
 
          
  
179
 
 
 
fied its obligations under the Act.  First, they stemmed from 
settlement efforts.  The Regional Office appro
priately attemp
t-
ed to facilitate pretrial resolution of the charge by discussions 
with the parties, during which Respondent made certain pr
o-
posals.  Inasmuch as Respondent apparently made good
-
faith 
efforts to reach settlement, it is entitled to some benef
it from 
that.  I cite the Board

s longstanding policy of encouraging 
settlement of labor disputes.  See 
Wallace Corp. v. NLRB
, 323 
U.S. 248, 253

254 (1944); 
Doubletree Guest Suites Santa Mo
n-
ica,
 
347 NLRB 
782, 785
 
(2006).  
 
Second, Respondent offered propos
als as an accommodation 
well in advance of the scheduled arbitration hearing.  Thus, the 
proposals were made prior to September 27, 2005, approx
i-
mately 8 months before the first day of the step 5 hearing on 
May 22, 2006.  I cannot see how the Union was pre
judiced by 
not having received the proposals earlier, especially when no 
agreement was reached on an accommodation.
 
Third, although 
the proposals were received after the charge 
was filed and months after the original request for them was 
made, the Board en
courages resolution of disputes 

short of 
arbitration hearings, briefs, and decisions so that the arbitration 
system is not 

woefully overburden.

 
Pennsylvania Power Co.
, 
supra at 1104

1105; quoted in 
Raley

s Supermarket
, 
349 
NLRB 
2
7
.  Postcharge conduct that serves that end should be 
fostered. 
 
In view of all these considerations combined, I conclude that 
Respondent satisfied its obligations under the Act with regard 
to bargaining an accommodation on patients

 
family members

 
names a
nd contract information, and recommend dismissal of 
that aspect of the complaint.
 
In contrast, Respondent never provided the Union with the 
names and contact information of the coworkers who co
m-
plained about Gross

 
conduct vis
-
à
-
vis themselves, and the 
rec
ord does not reflect any efforts by Respondent to bargain an 
accommodation as to them.  
 
Respondent merely provided redacted coworker complaint 
forms.  Accordingly, I conclude that Respondent violated Se
c-
tion 8(a)(5) and (1) with regard to this aspect of t
he Union

s 
information request, by not suggesting alternatives that would 
have accommodated both the undisputed confidentiality co
n-
cerns of coworkers, and the needs of the Union to represent 
Gross in her termination grievance.
 
C
ONCLUSIONS OF 
L
AW
 
1. Respond
ent is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act.
 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act.
 
3. By the following conduct, Respondent has engaged in u
n-
fair labor prac
tices affecting commerce within the meaning of 
Section 2(6) and (7) of the Act and violated Sec
tion 8(a)(5) and 
(1) of the Act.
 
(a) Unilaterally discontinued paying raises after June 20, 
2006, without first having afforded the Union notice and an 
opportuni
ty to bargain.
 
 
(b) Failed and refused to provide the Union with information 
the Union had requested about Respondent

s 
u
nit 
o
perations 
c
ouncils.
 
(c) Failed and refused to timely provide, or to provide at all, 
to the Union, information the Union
 
had requested about nurses 
who were out sick with the mumps.
 
 
(d) Failed and refused to offer to bargain an accommodation 
when it invoked confidentiality as a basis for not providing the 
Union with the names and contact information of coworkers 
whose comp
laints had been a basis for the termination of a 
nurse and for a union grievance on the termination.
 
4. By the following conduct, Respondent has engaged in u
n-
fair labor practices affecting commerce within the meaning of 
Section 2(6) and (7) of the Act and 
violated Section (1) of the 
Act:
 
(a) Told employees that Respondent would discontinue pa
y-
ing raises after June 20, 2006, when the Union had not been 
afforded notice and an opportunity to bargain.
 
(b) Told employees that Respondent would not give pay 
raises

that it unlawfully discontinued paying on June 21, 
2006
,

retroactively to June 21, 2006.
 
R
EMEDY
 
Because Respondent has engaged in unfair labor practices, it 
must be ordered to cease and desist and to take certain affirm
a-
tive action designed to effectuate 
the policies of the Act.
 
Since Respondent unilaterally withheld pay raises after June 
20, 2006, Respondent shall also be ordered to rescind this u
n-
lawful change and to pay to all bargaining unit employees the 
pay raises which would have been payable beginn
ing June 21, 
2006, as prescribed in 
Ogle Protective Service
, 183 NLRB 682 
(1970), enfd. 444 F.2d 502 (6th Cir. 1971), plus interest as 
prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987), until such time as the parties negotiate a new pay pro
v
i-
sion or reach a bona fide impasse.  I will further order that R
e-
spondent restore the status quo ante with respect to raises. 
 
Inasmuch as Gross

 
grievance has been finally decided, R
e-
spondent

s refusal and failure to bargain an accommodation 
regarding th
e names and contact information of coworkers who 
complained against her is moot as a practical matter.  I ther
e-
fore deem it unnecessary to order as an affirmative action that 
Respondent bargain such an accommodation.  See 
Borgess 
Medical Center
, supra at 1
106.
 
[Recommended Order omitted from publication.]
 
 
 
